RESOLUCIÓN
Examinado el Informe del Comité de Reforma Judicial de la Conferencia Judicial que nos fuera sometido el 18 de marzo de 1994; consideradas las deliberaciones de la Con-ferencia Judicial celebrada el 7 de abril de 1994, y visto el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994 y su Memorial Explicativo que fueron sometidos por el Hon. Gobernador de Puerto Rico a la Asamblea Legisla-tiva el 15 y 21 de abril de 1994 —así como el mensaje del señor Gobernador que acompaña al último de los documen-tos mencionados— el Tribunal Supremo adopta las deter-minaciones y acuerdos siguientes:
1. El Plan de Reorganización Núm. 1 de la Rama Judicial de 1994 adolece de serias deficiencias. Este es un plan de re-forma meramente estructural fundado en premisas equivoca-das y documentación insuficiente. Por lo tanto, este Tribunal estima que dicho plan no debe ser aceptado y que debe ser revisado de forma detenida y abarcadora. Los objetivos que aparentemente persigue dicho plan pueden fácilmente alcan-zarse con facilidad, en nuestro sistema judicial unificado sin la necesidad de tales reformas estructurales.
2. Las estadísticas que acompañan al Memorial Explica-tivo, en las cuales se fundamenta el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994, no justifican la consolida-ción propuesta como medio para alcanzar una justicia rápida y *2efectiva. Aunque se invoca la jurisdicción del estado de Connecticut como modelo para el Plan de Reorganización propuesto, no se han realizado en Puerto Rico los estudios empíricos y teóricos —que fueron llevados a cabo previamente en dicho es-tado— para identificar los problemas existentes; determinar si la infraestructura es adecuada con énfasis especial en el nú-mero de empleados y otros recursos necesarios para lograr la reforma, así como la disponibilidad de las facilidades físicas, y proyectar el volumen de trabajo que generaría la consolidación y el impacto fiscal que tendría la reorganización. Tampoco se provee, como se hizo en dicho estado, previo a la aprobación de la reorganización de los tribunales, para el desarrollo de la ca-pacidad administrativa y la infraestructura física necesaria para implantar cambios estructurales tan abarcadores como los que se plantean. No existe, además, base empírica o teórica alguna para justificar la eliminación del Tribunal Municipal y la sustitución de sus jueces por una nueva categoría de magis-trados que serían nombrados por el Gobernador con el consejo y consentimiento del Senado.
3. En estos momentos no prevemos la necesidad de variar la composición actual del Tribunal Supremo en el ejercicio de las facultades que nos confiere el Art. V, Sec. 3 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, por lo cual se rechaza la propuesta que en ese sentido formula el Memorial Explicativo del Plan de Reorganización Núm. 1 de la Rama Judicial de 1994. Las estadísticas y proyecciones sobre el funcionamiento de este Tribunal, consignadas en dicho memorial explicativo, ofrecen un cuadro irreal de los casos que se presentan ante nuestra consideración o que se presentarían de aprobarse la reforma propuesta. Este Tribunal puede atender el volumen real y efectivo de sus casos sin que sea necesario variar su composición actual.
4. Conforme a nuestra posición histórica de defender los postulados constitucionales que garantizan una Rama Judicial autónoma e independiente, a fin de que la ciudadanía cuente con un sistema de impartir justicia que sea libre e imparcial, rechazamos la transgresión a los principios de independencia judicial y de separación de poderes en que incurren el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994 y su Memorial Explicativo, lo cual tendría el efecto de colocar a la Rama Judicial bajo el control de las otras ramas del Gobierno.
5. Nuestra posición debe quedar clara, al efecto de que los cambios simplemente estructurales no constituyen de por sí una solución eficaz a los problemas de la administración judicial en Puerto Rico. De acuerdo con nuestra posición adoptada *3el 10 de octubre, In re Conferencia Judicial, 122 D.P.R. 420 (1988), (Sesión Especial) la verdadera reforma que necesita la Rama Judicial en Puerto Rico se logrará atendiendo, de forma integral, los reclamos históricos de ésta sobre la falta de parti-cipación en la determinación de las sedes y la competencia territorial de los tribunales, el sistema inadecuado de nombra-miento de jueces a término, la instauración de la carrera judicial y la ausencia de autonomía fiscal. Ello exige conjurar, además, otros problemas apremiantes con los cuales se en-frenta hoy día la administración de la justicia; tales como: la falta de recursos para atender sus necesidades, establecer me-jores condiciones de trabajo para su personal, adquirir equipos necesarios, mejorar las instalaciones físicas inadecuadas, insti-tuir nuevos procedimientos para minimizar la congestión y de-mora de los casos, implantar programas de representación legal adecuada a indigentes, ampliar los sistemas mecanizados para que sean aprovechados los últimos cambios tecnológicos y crear una coordinación efectiva con los otros componentes del sis-tema de justicia criminal.
6. Reconocemos la labor del Comité de Reforma Judicial de la Conferencia Judicial y agradecemos la aportación y colabo-ración de sus miembros que hicieron posible, en un corto pe-ríodo de tiempo, presentar las recomendaciones que propicia-ron y dieron fundamento a la discusión y participación de los miembros de la judicatura y de la Conferencia Judicial en te-mas de gran interés y que serán de importancia para la reeva-luación abarcadora del sistema judicial que estimamos debe efectuarse.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón emi-tió un voto particular, al cual se unieron el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Her-nández Denton, Alonso Alonso y Fuster Berlingeri. Los Jueces Asociados Señores Negrón García y Rebollo López emitieron por separado su propio voto particular.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

*4— o —
Voto separado del
Juez Asociado Señor Negrón García.
¿REFORMA O DEFORMA ? El plan de reorganización de la Rama Judicial que fue sometido por el Gobernador, Hon. Pedro Rosselló González, a la Asamblea Legislativa está plagado de múltiples premisas erróneas y limitacio-nes; se apuntala en la falacia de que la consolidación, en virtud de los cambios de la competencia, traerá nueva-mente los beneficios que ya tenemos con el Sistema Judicial unificado. Además, plantea serias interrogantes cons-titucionales; no supera el GRAN MITO de una sola categoría de jueces de primera instancia, pues elimina los jueces municipales y de distrito para, injustificadamente, sustituirlos por el Juez Magistrado; ignora que la consoli-dación es sólo un experimento en Estados Unidos que agrava los problemas administrativos y adjudicativos; es contraria al principio de la jerarquía de los jueces; debilita la tradicional carrera judicial; genera costos exorbitantes; crea jueces de categorías económicas inferiores y compro-mete indebidamente futuras legislaturas. También se incu-rre en el error de restaurar el derecho de apelaciones civi-les y, finalmente, constituye el medio para presionar al Tribunal Supremo para que se aumente el número de Jue-ces Asociados con el propósito de hacer realidad la hipóte-sis programática, como reacción a su actual composición, de que en su seno debe haber un balance ideológico político-partidista. Analicemos. (1)
*5HH
Antecedentes inmediatos:
En la Decimoséptima Conferencia Judicial de 7 de abril de 1994, en unión a una mayoría abrumadora de los miem-bros de la Judicatura del Tribunal de Primera Instancia, nos manifestamos contrarios a la consolidación de los Tribunales de Primera Instancia y a la eliminación de los jue-ces municipales y de distrito, propuesta en el informe final del Comité nombrado por el Tribunal Supremo de Puerto Rico.
El 15 de abril de 1994, el Gobernador, Hon. Pedro Ros-selló González, presentó a la Asamblea Legislativa el primer Plan de Reorganización de la Rama Judicial, Oficina del Gobernador (en adelante Plan de Reorganización) con-forme la Ley de Reorganización de la Rama Judicial de 1993, Ley Núm. 88 de 15 de noviembre de 1993 (4 L.P.R.A. sec. In), que entre otras medidas expone esa misma conso-lidación y eliminación.
¿Estamos ante un curso predeterminado e irreversible de los poderes Ejecutivo-Legislativo? ¿Será nuestra voz, mía vez más, prédica en el desierto? Confesamos que esas dudas generaron pesimismo en nuestro ánimo. Sin embargo, la renuencia inicial a exponer nuestra postura quedó superada por la posibilidad de que el silencio fuese *6malinterpretado. Más de un cuarto de siglo abrazados en-tera y vocacionalmente a impartir justicia y la trascenden-cia del asunto nos obligan —en recta conciencia— a dejar una constancia respetuosa, pero vigorosa, de nuestra oposición. Nos anima la esperanza de que los poderes Eje-cutivo y Legislativo acojan favorablemente estos planteamientos. Después de todo, el “pesimismo no es un punto de llegada, sino un camino. Es preciso pasar por él, pero justamente para salir de él”. M. Iglesias Corral, El enigma del Derecho, libro-homenaje a Ramón María Roca Sastre, Madrid, Ed. Gráficas Cóndor, 1976, Vol. I, pág. 71.
Nuestras vivencias y posturas judiciales —muchas disi-dentes— son testimonio de que no tememos a lo nuevo ni rehusamos ser protagonistas de los cambios sociales. “Siempre será preferible exponerse a los transitorios extra-víos propios de quien busca nuevas rutas, que la fácil mar-cha del que se resigna a seguir por la misma huella que otros dejaron; porque, según una feliz expresión de José Ingenieros, vale más que acertar en un responso de crepús-culo, equivocarse en una visión de aurora.” J. Savansky, Moral y economía notarial: reparto de la escritura oficial, Buenos Aires, Ed. Depalma, 1957, págs. 24-25. Conveni-mos en que hay áreas del sistema de administrar la justi-cia que pueden mejorarse. Las suspensiones de casos y las demoras en adjudicarlos es innegable. “[E]s incomprensi-ble cómo en una época en que el hombre ha llegado a la luna y una noticia da la vuelta al mundo en un tercio de segundo, hay sentencias que se dictan después de años y años de tramitación.” J.S. Ruiz Pérez, Juez y Sociedad, Bogotá, Ed. Temis, 1987, pág. 88. Esta cita revela lo complejo del problema y que la lógica del Legislador jamás puede desconectarse de los factores humanos y de las circunstan-cias de los encargados de aplicar la ley y sus destinatarios.
Para apreciar objetivamente en toda su extensión la propuesta consolidación es menester conocer el marco conceptual que la inspira. “ ‘Sin los conceptos no podríamos *7captar la realidad. Sin el sistema no podríamos entenderla. Pero conceptos y sistema tiene sólo un valor instrumental y hemos de estar siempre dispuestos a mejorarlos y aun desecharlos cuando no funcionen bien, porque estamos al servicio de la vida jurídica y no de los conceptos ni del sistema.’ ” (Enfasis suplido.) Palomino González citado por J. Vallet de Goytisolo, La misión del notario, 16 Rev. Der. Notarial, 393, 408 (1957).
Evaluar tan ambicioso Plan de Reorganización no es fácil.
... [Recordarnos el consejo cautelar de un estudioso del tema, a saber, que “debido a que el campo de [la administración judicial] está tan densamente influido por abogados —que por entrenamiento son defensores— tradicionalmente las propues-tas de reformas han tenido mucho más de apología que de evaluación”. (Traducción nuestra.) R. Wheeler, Judicial Reform: Basic Issues and References, 8 Policy Studies J. 134, 135 (1979). In re Informe Com. Asesora Presidente, 119 D.P.R. 165,-167 (1987), voto explicativo preliminar.
Adelantamos, que distinto al panacea que se le atribuye a la consolidación, “[e]xiste una gran cantidad de litera-tura, en aumento, que sugiere que hay serias limitaciones en los efectos que pueden esperarse de cualquier esfuerzo para mejorar las cortes mediante la manipulación del diseño estructural del sistema judicial”. (Traducción nuestra y énfasis suplido.) T.A. Henderson y C.M. Kerwin, The Changing Character of Court Organization, 7 The Justice System Journal, 449, 450 (1982). También se ha demos-trado que “[mjientras más amplia sea la jurisdicción de la corte (v.g. más consolidada), más complejos serán los pro-blemas de coordinar estos requisitos y funciones”. (Traduc-ción nuestra.) T.A. Henderson y C.M. Kewin, Structurizing Justice: The Implication of Court Unification Reforms, Nat. Institute of Justice, 1984, pág. 34. Y a corto y largo plazo, “[e]s difícil sacar conclusiones finales de los efectos de la consolidación sobre el desempeño de las cortes de instancia”. (Traducción nuestra.) Id., pág. 87.
*8H-l

Memorial Explicativo (premisas erróneas y sus limitacio-nes)

El Memorial Explicativo sometido por el Primer Ejecu-tivo para justificar la consolidación es eminentemente descriptivo. La reorganización está fundada en una fe ciega al modelo experimental propuesto por un Comité de la American Bar Association (en adelante A.B.A.). Sus pre-misas y conclusiones principales son cuestionables; no es-tán avaladas en un conocimiento real de la dinámica psi-codecisoria en los tribunales; menos en datos empíricos. Refleja una confusión a nivel conceptual e ignora la flexi-bilidad que posee nuestro actual sistema judicial unificado; falla en reconocer sus logros.
Con esta perspectiva en mente, expongamos sucinta pero ordenadamente las premisas que le sirven de andamiaje. Algunas están dispersas y otras entremezcla-das o inmersas con expresiones genéricas. De este modo podremos examinar mejor su veracidad, sustancia, inco-rrección o superficialidad.
De entrada, la consolidación se justifica al aludirse nuestra experiencia durante las pasadas cuatro (4) déca-das y, además, de lo que el Memorial Explicativo caracte-riza como “movimiento de avanzada en los Estados Unidos”. Se propone un “sistema vertical consistente] de un Tribunal de Primera Instancia consolidado, de jurisdic-ción original, con competencia unificada para atender todo tipo de casos y causas; de un tribunal intermedip apelativo y del Tribunal Supremo como tribunal de última instancia”. Mensaje del Gobernador, pág. 3. En su abono se aduce la efectiva utilización de los jueces y la eficiencia en el funcionamiento. Id. Otro propósito primordial es conce-der el “derecho de apelación a la ciudadanía en casos civi-les y criminales” (id.), lo cual es un error pues en lo penal ese derecho existe desde hace mucho tiempo. Increíble-*9mente, sin fundamento alguno, se concluye que la Ley de la Judicatura de 1952 no logró “simplifica[r] el sistema, el principio de igual y fácil acceso para el pueblo y la justicia igual para todos”. íd., pág. 4.
Pasa entonces el Memorial Explicativo a describir el plan de reorganización de los tribunales recomendado por la A.B.A. para exponer que la Oficina del Gobernador adoptó “su espíritu y algunos de [sus] conceptos y princi-pios” (íd., págs. 4-5), tales como la disposición justa, rá-pida, efectiva y eficiente de los casos, una estructura simple y una división sencilla entre los tribunales. Como piedra angular de ese diseño se dice que la función judicial del Tribunal de Primera Instancia será “realizada por una sola categoría de jueces, auxiliados por oficiales judiciales con adiestramiento y entrenamiento técnico jurídico”. íd., pág. 5.
A tal efecto, se afirma que la A.B.A. ha concluido
que la experiencia de mantener dos o más sistemas separados de tribunales de primera instancia produce generalmente con-secuencias adversas. Tales como, reduce la flexibilidad en la asignación de jueces y de otro personal del tribunal en res-puesta a la sobrecarga de casos, provoca conflictos y complica el procesamiento de casos entre los dos tribunales, en particular entre las etapas preliminares y el juicio en casos de delito grave. A su vez, crea problemas en alcanzar una efectiva y sana justi-cia apelativa, cuando se permite acudir en alzada desde un tribunal de primera instancia de jurisdicción limitada a un tribunal de primera instancia de jurisdicción general. Crea además énfasis innecesario en los rangos jerárquicos entre los jueces y entre el personal del tribunal. [Se habla de que la actual estruc-tura, sin criterios de especialización implícitamente hace] una distinción entre la calidad de la justicia a ser administrada. Ello induce a un sentimiento de aislamiento e inferioridad entre esos jueces, que son los llamados a realizar una de las más difíciles y delicadas tareas de nuestra sociedad. Memorial Ex-plicativo, pág. 6.
Como propuesta genérica —veremos que tiene mucho in-grediente demagógico— se asevera que “[t]odo caso que lle-gue ante los tribunales, independientemente de la cuantía, *10de la materia en los casos civiles o de la gravedad del delito en los casos criminales, tiene que recibir una debida y ade-cuada consideración por sus méritos, tomándose como ci-miento el principio de justicia igual para todos”. (Enfasis suplido.) Memorial Explicativo.
Se expone que el uso de oficiales judiciales ayuda a una adecuada consideración en sus méritos de todo caso pen-diente ante el tribunal de primera instancia.
Ellos podrían intervenir en asuntos interlocutorios y algunas reclamaciones, siempre bajo la dirección y supervisión del Juez; sujeta dicha intervención a que los litigantes tengan la oportu-nidad de tener una vista directamente ante el juez en los casos apropiados. Este tipo de arreglo provee los medios que permiten aplicar un nivel uniforme de justicia en todo caso, reconociendo al mismo tiempo que existen diferencias en técnicas judiciales y administrativas que son requeridos para diversos tipos de casos y etapas de la litigación civil y criminal. Memorial Explicativo, pág. 7.
El Memorial Explicativo subraya que “[plerpetuar una división entre delitos graves y menos graves tiene el efecto de mantener dos niveles para manejar una carga de casos. Esta división usualmente conduce a la ineficiencia y a dis-crepancias en cuanto a la mejor manera de disponer de los casos. La unificación de competencia y la consolidación del tribunal de primera instancia se hace necesaria.... [l]o más importante es que puede reducirse o eliminarse totalmente la apariencia de justicia de segunda categoría usualmente asociada con los tribunales inferiores”. Memorial Explica-tivo, pág. 8.
En definitiva, en apretada síntesis, en abono de la con-solidación se proclaman los beneficios siguientes: (1) elimi-nación de barreras de competencia; (2) accesibilidad; (3) uso más efectivo de los recursos; (4) generar economías; (5) brindar mayor prestigio a los jueces; (6) incrementar su desarrollo profesional y selección, y (7) contrarrestar la apariencia de justicia de segunda categoría.
*11f — I HH

Falacias de la consolidación

De su faz, como primera reacción, quienes no estén fa-miliarizados profundamente con los problemas de los tribunales, la dinámica de sus protagonistas, la psicogénesis forense y demás factores tendrían que convenir con la consolidación. Nadie puede oponerse, de manera responsa-ble, a la idea de agrupar los recursos humanos y físicos, como buen principio de administración para mejorar la ca-lidad de la justicia.
La dificultad estriba en que Puerto Rico no encaja en el cuadro negativo expuesto en el Memorial Explicativo que presupone el modelo de la A.B.A. Se olvida de que a nivel constitucional poseemos una estructura flexible que supera por mucho el problema de asignación de jueces y demás personal, no genera conflictos procesales ni en los traslados de casos, como tampoco frustra una justicia efectiva en pri-mera instancia ni apelativa. Aun bajo la consolidación, los cargos jerárquicos son un imperativo de nuestro derecho constitucional.
Curiosamente el Memorial Explicativo reduce a un plano secundario la incuestionable prerrogativa constitu-cional del Juez Presidente para mover y asignar los jueces del Tribunal de Primera Instancia —Municipal, de Distrito y Superior— “a tono con las exigencias del trabajo y la necesaria distribución del mismo”. Pueblo v. Tribunal Superior, 80 D.P.R. 504, 510 (1958). A su amparo, con miras a una eficiente y ordenada administración de justicia, según las necesidades del servicio, hoy día un juez municipal o de distrito puede presidir una sala en el Tribunal Superior, y viceversa.(2)
*12Por razón de los niveles en competencia no cabe especu-lar una alegada diferencia en la calidad de la justicia. No existe un estudio serio, responsable y científico que avale la teoría de aislamiento e inferioridad entre los jueces mu-nicipales y de distrito del país; menos percepción ciuda-dana de justicia de segunda categoría. Por experiencia pro-pia de varios años en el Tribunal de Primera Instancia nos consta que es todo lo contrario.
El Memorial Explicativo hace referencia a las experien-cias de la A.B.A., Connecticut y otros tres (3) estados norteamericanos. Parte de una realidad ajena a nuestro sistema que corresponde a tribunales estaduales de juris-dicciones múltiples y dispares; a saber, son jurisdicciones exclusivas sobre tránsito, cuantías pequeñas {small claims courts) derecho de familia, testamentaría, comercial, criminal, etc., en las cuales el juez es nombrado para un tribunal en particular, sin poder ser designado y con exclusión de los otros.
Ese rumbo es equivocado. Dentro de este contexto, cuando se habla genéricamente de la consolidación de tribunales, el modelo A.B.A. vislumbra tanto la unificación jurisdiccional como la consolidación de las actuales competencias. Estos conceptos, aunque distintos, no son mutuamente excluyentes y la A.B.A. los predica en forma conjunta.
Puerto Rico introdujo en 1950 la unificación de jurisdicción. En 1952 la elevó a rango constitucional y la implantó coetáneamente con la Ley de la Judicatura. Por lo tanto, aquí no podemos integrar en una sola jurisdicción un sistema judicial ya integrado de forma muy efectiva. La referencia a las reformas de Connecticut y otros tres (3) estados y las recomendaciones del A.B.A. tienden a confundir. Tenemos que ser conscientes y deslindar bien entre la unificación jurisdiccional y la consolidación de *13competencias para no caer en el error de creer que al im-plantar la segunda recibiremos nuevamente los principales beneficios de la primera. Acentuamos de nuevo, pues hace más de cuarenta (40) años que disfrutamos de la unifica-ción jurisdiccional en Primera Instancia con rango constitucional. Resulta un espejismo creer que con la sola consolidación de competencias recibiremos más de los be-neficios que solamente podramos atribuirle a la unidad jurisdiccional.
La tabla comparativa de beneficios siguiente ilustra lo expuesto:
[[Image here]]
Desbordaría esta ponencia profundizar sobre las múlti-ples facetas de nuestro actual Sistema Judicial. Nos limi-taremos a lo que parece ser la mayor ofuscación del Memorial Explicativo: jurisdicción v. competencia. Al mezclar asuntos de competencia en nuestro sistema uniju-*14risdiccional, se han trastocado ambos términos. Sospecha-mos que los propulsores de la consolidación en virtud de cambios de competencia, erróneamente esperan recibir, re-petimos, los beneficios de la unificación jurisdiccional.
La tarea precisa que se definan los términos. “[Ejl tér-mino ‘jurisdicción’ en la ley comprende a aquella facultad potestativa para adjudicar controversias”. (Citas omitidas.) Ramírez v. Registrador, 116 D.P.R. 541, 548 (1985).
...[Competencia es la “[ajptitud de una autoridad pública para otorgar actos jurídicos. ... la competencia de un tribunal o corte ... significa el poder reconocido a una jurisdicción para instruir y juzgar un proceso”. (Énfasis suplido.) H. Capitant, Vocabulario Jurídico, Buenos Aires, Eds. Depalma, 1961, pág. 132. Dicho de otro modo, es la “[ajtribución legítima a un juez u otra autoridad para el conocimiento o resolución de un asunto. Couture la define como medida de jurisdicción asignada a un órgano del Poder Judicial, a efectos de la determinación gené-rica de los asuntos en que es llamado a conocer por razón de la materia, de la cantidad y del lugar”. M. Ossorio, Diccionario de ciencias jurídicas, políticas y sociales, Buenos Aires, Ed. He-liasta, 1984, pág. 139. Como dijimos recientemente, “[c]ompetencia es ‘la manera en que se organiza, se canaliza el ejercicio de la jurisdicción que tiene el tribunal’. M.A. Veláz-quez Rivera, Jurisdicción y competencia de los tribunales de Puerto Rico, 48 (Núm. 1) Rev. Jur. U.P.R. 27, 29 (1979). De otra parte, las reglas de competencia son las que establecen la orde-nada tramitación de los asuntos judiciales dentro de nuestro sistema de jurisdicción unificada. Regla 3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ley de la Judicatura, Ley Núm. 11 de 24 de julio de 1952 del Estado Libre Asociado de Puerto Rico, se-gún enmendada, 4 L.P.R.A. secs. 61 y 62; Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1”. (Enfasis suplido y en el original.) Lemar S.E. v. Vargas Rosado, 130 D.P.R. 203, 207 (1992). Regl. Creac. y Func. Unidad Esp. J. Apel., 134 D.P.R. 670, 698 (1993), opinión disidente.
Es obvio, pues, que el modelo de la A.B.A. fundado en la prédica de unificación del Decano Roscoe Pound tiene como trasfondo un conglomerado de múltiples tribunales en ju-risdicciones específicas y diferentes. Esa realidad norte-americana explica la razón de su propuesta de un tribunal *15general solo y eficiente; pero no contaba con una jurisdic-ción integrada como la nuestra. En Puerto Rico no podemos unificar más lo que ya es un sistema judicial unificado. Distinto al aspecto de jurisdicción, la Asamblea Constitu-yente, al establecer competencias de dos (2) o tres (3) nive-les dentro de nuestro sistema judicial jurisdiccional inte-grado, dio un gigantesco paso de avance y logró un crecimiento funcional no alcanzable con el modelo riguroso resultante del binomio jurisdicción-competencia única.
Somos firmes creyentes de que nuestro sistema de juris-dicción uniforme —conjugado con niveles de competencia bien logrados— es una estructura muy superior al modelo teórico de la A.B.A., que propone una competencia uniju-risdiccional consolidada. Nos ha permitido la mejor y más eficiente utilización de los siempre limitados recursos. El Memorial Explicativo del Primer Ejecutivo no toma en cuenta que en Puerto Rico los niveles de competencia aña-den un refinamiento funcional a un sistema judicial que ya disfruta de los grandes beneficios que provee la jurisdic-ción única; fundamento de gran avanzada sobre el cual se instala la competencia para lograr aun mayor eficacia.
La gran falacia de la reorganización propuesta es que ilustra las principales bondades del concepto de jurisdic-ción única, pero irónicamente se las atribuye a la consoli-dación de competencias. El sistema de jurisdicción unifi-cada, incluso en la esfera de funcionamiento y administración, es admirable en todo el sentido de la palabra. “[D]ejó atrás los tribunales de jurisdicciones úni-cas y exclusivas, y permite, con razonable laxitud, la opti-mación del recurso humano tanto intratribunal como inter-regional.” Ponencia del Juez Arbona Lago en Memoria de la décimoséptima sesión plenaria, Conferencia Judicial de Puerto Rico, 7 de abril de 1994, pág. 44.
Por otro lado, aparte de los problemas constitucionales y de otros tipos que acarrea, no es posible lograr la unifica-ción jurisdiccional, vía eliminación de competencias; reite-*16ramos que la consolidación o eliminación de la competencia no es aconsejable. Podemos ilustrarnos con un corto símil tomando como punto de partida la observación del proce-salista argentino Oderigo, en cuanto a que “[t]odos los mé-dicos están, más o menos, en condiciones de curar a los enfermos, pero para una operación quirúrgica el indicado es el cirujano”. M.A. Oderigo, Lecciones de derecho proce-sal, Ed. DePalma, Buenos Aires, 1985, pág. 133.
El HOSPITAL UNICO, al que ha de acudir todo pa-ciente, sea rico o pobre, equivale al Tribunal de Primera Instancia de jurisdicción unificada. Los servicios médicos de dicha facilidad están divididos en diferentes departa-mentos (sala de emergencias, maternidad, cirugía, inten-sivo, etc.) que corresponden a las distintas competencias.
La organización funcional adecuada requiere que el pa-ciente, rico o pobre, que ingrese a la facilidad hospitalaria sea referido al departamento específico donde será aten-dido según su condición de salud. Es lógico pensar que una lesión cutánea será atendida por un residente en sala de emergencias y la fractura por un ortopeda en otra depen-dencia; ambas satisfactoriamente. ¿Por qué nuestro Sis-tema Judicial ha de requerir, a título de una igualdad superficial, un ortopeda y una sala de cirugía para curar ambas condiciones?
Nadie discute que los tribunales deben estar siempre presididos por jueces competentes, independientemente de los protagonistas del drama judicial. Este postulado de ca-lidad que se ha pregonado en el Plan de Reorganización no está reñido con la buena política pública de lograr la óp-tima relación en costo-beneficio de recursos. Hace años que nuestro sistema, en particular a través del Tribunal de Pri-mera Instancia, en gran medida hizo realidad las prédicas del Decano Pound, al proveer justicia de calidad y efectiva a todos: ricos y pobres. No podemos olvidar que como motor intelectual de la reforma surgida durante este siglo en Es-tados Unidos visualizaba un sistema judicial sencillo, es-*17tructuralmente análogo al nuestro vigente', a saber, “un tribunal superior de primera instancia de jurisdicción general para todos los casos, civiles y criminales, sobre el grado de causas pequeñas, ofensas menores y violaciones a las ordenanzas municipales”. (Traducción nuestra.) R. Pound, Organization of Courts, Connecticut, Ed. Greenwood Press, 1979, pág. 277.
Esta realidad histórica nos impide aceptar, como buenas razones para el cambio, el alegato de que se pretenda pro-veer a toda la ciudadanía —ricos y pobres, en lo civil y en lo criminal— una calidad de justicia que alegadamente ahora sólo algunos disfrutan. Según adelantamos, el argumento es sentimental y demagógico. En Puerto Rico, el Tribunal General de Justicia y de Primera Instancia, de jurisdicción única, está dividido por competencias para un mejor fun-cionamiento; no distingue por condición económica u otras características (clasificaciones) que sean constitucional-mente sospechosas.
Basta señalar que si la causa que incoe ACAUDALADA ENTIDAD INC., es una reposesión de venta condicional menor de tres mil dólares ($3,000) será atendida en el ni-vel de competencia correspondiente a la cuantía, esto es, el Tribunal Municipal. Del mismo modo, el reclamo en daños y perjuicios presentado por el obrero JUAN DEL PUEBLO, que exceda de cincuenta mil dólares ($50,000), será diluci-dado en el Tribunal Superior.
En lo penal, asimismo, todo acusado, poderoso o hu-milde, pasará por la Sala de Investigaciones. Además, cabe notar que la determinación de causa probable para el arresto y monto de la fianza son de las más importantes para cualquier ser humano; determinan si la persona va a la cárcel provisionalmente mientras se ventile su juicio. Hoy día esa decisión la adoptan los jueces municipales y de distrito; mañana será un juez magistrado. ¿Cómo puede argumentarse seriamente que la sustitución de esos jueces, producto de la consolidación, terminará con el alegado sen-*18timiento y percepción de justicia de segunda categoría? “Lo que ha impresionado al sentimiento, parece destruirlo por la inteligencia.” Iglesias Corral, op. cit., pág. 67.
No es el nombre ni la condición socioeconómica del re-clamante o acusado lo que determina el nivel de la compe-tencia dentro de nuestro tribunal de jurisdicción uniforme: la naturaleza de la causa de acción misma es el factor gobernante. A riesgo de pecar de per ogrullo, señalamos otra vez que ello es igual a cuando en la sala de emergen-cias de un hospital se refiera al interno o residente la aten-ción de una laceración y al ortopeda las fracturas. Cierta-mente, el ortopeda puede atender ambas situaciones, pero de la otra forma, ambos heridos quedarán bien servidos y se usarán mejor los recursos disponibles.
Finalmente, en cuanto a los niveles adjudicativos es-tructurales, nada habrá adelantado la consolidación.
Una simple representación gráfica así lo refleja:
[[Image here]]
IV

Interrogantes constitucionales de la consolidación

¿Oligarquía de jueces, supergobierno judicial o magis-trarcado? La incógnita revela la seriedad del asunto y la *19potencialidad de problemas constitucionales con la consolidación.
Primero, aun bajo la teoría central que se predica —máxima flexibilidad estructural y mejor utilización de los recursos humanos— debe examinarse si sin una en-mienda constitucional la Asamblea Legislativa puede auto-rizar y delegar en la Rama Judicial la “competencia y or-ganización [de los tribunales]”. (Enfasis suplido.) Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355.
En esta dimensión, la consolidación se perfila como un cambio crucial y dramático susceptible de crear un desba-lance obvio en el sistema de pesos y contrapesos en el cual se apuntala nuestro actual sistema constitucional. En este momento no nos incumbe enjuiciar su constitucionalidad. Basta recordar que
...constitucionalmente el Sistema Judicial puertorriqueño se compone de “un Tribunal Supremo, y por aquellos otros tribu-nales que se establezcan por ley”. (Enfasis suplido.) Art. V, Sec.
1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355. A renglón seguido, la See. 2 del mismo Art. V, en lo pertinente, dispone que “[l]a Asamblea Legislativa, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su compe-tencia y organización”. (Énfasis suplido.) Const. E.L.A., supra, pág. 355.
Al elevarse el Tribunal Supremo a rango constitucional y dis-tribuirse de este modo los poderes, se intentó evitar una alta concentración tanto en la Asamblea Legislativa como en la Rama Judicial (Tribunal Supremo), sin menoscabarse la inde-pendencia judicial ....
Elaborando un poco más en estos conceptos, y aclarando para el récord que la Asamblea Legislativa exclusivamente retenía las facultades antes señaladas, el delegado Ledo. Víctor Gutié-rrez Franqui explicó:
“Entendemos que esta cosa de la separación de poderes —y es bueno que esto se haga claro— y de la independencia judicial no quiere decir que nosotros estemos obligados a hacer una constitución ahora en que la Asamblea Legislativa ya no pueda hacer nada más en Puerto Rico. Se acabó la legislatura. Se acabó el [poder] ejecutivo. Y lo que queda es el Tribunal Supremo. Eso no es independencia judicial ni eso es separación *20de poderes. Separación de poderes es que cada rama del go-bierno se ajuste a bregar con aquellos aspectos de la organiza-ción política que son de su incumbencia. ...
Aquí se dispone, claramente y en palabras que no dejan lugar a dudas, que el Tribunal Supremo de Puerto Rico será el tribunal de última instancia. Se dispone asimismo que en materia de jurisdicción el Tribunal Supremo y los demás tribunales de Puerto Rico constituirán un sistema integrado y que solamente podrá intervenir la Asamblea Legislativa en cuestiones de competencia.”
“Eso quiere decir que está fuera del alcance de la Asamblea Legislativa de Puerto Rico la jurisdicción del Tribunal Supremo. Lo que está a su alcance es la competencia. Y quiere decir además, al estipular esta proposición que nosotros hemos traído, que el Tribunal Supremo de Puerto Rico será el tribunal de última instancia, que la Asamblea Legislativa no podrá im-pedir que los casos judiciales en alguna forma o en otra, lleguen hasta la consideración del Tribunal Supremo. Esto es lo que quiere decir que será el tribunal de última instancia. Y cuando se dice que la Asamblea Legislativa puede reorganizar y abolir tribunales, se dice en forma no incompatible con las disposicio-nes de esta constitución; que quiere decir que lo que haga nunca podrá privar al Tribunal Supremo de su condición de tribunal de última instancia. (Énfasis suplido.) 1 Diario de Sesiones, supra, págs. 591-592.” Regl. Creac. y Func. Unidad Esp. J. Apel., supra, págs. 696-697.
En esta “formidable fórmula radica en el entrejuego de unificación vertical y horizontal que la aglutina en forma compartida entre[: 1)] los dos poderes políticos, [2) l]a Rama Judicial y 3) en menor escala[,] los actores mismos del foro[. H]a sido ello lo que ha permitido que al presente el sistema Judicial continúe operandot,] aún en la alar-mante situación de desventaja en que se encuentra, por falta de recursos humanos y económicos”. (Énfasis suplido.) Arbona Lago, supra, pág. 44.
Cónsono con el diseño constitucional de no concentrar demasiados poderes en una sola rama, quaere, si el esta-blecimiento de un solo tribunal de récord en primera ins-tancia al crearse sólo una categoría de jueces, no es otra cosa que una delegación impermisible que hace la Asam-blea Legislativa al Juez Presidente y al Tribunal Supremo *21de una facultad y de un atributo inherente, atado de forma inextricable a la organización política y división de poderes constitucionales.
Cada acto de delegación es un acto de limitación de las pro-pias competencias que se transmiten a otra persona u órgano. La delegación, supone, por tanto, una estructuración jerárquica del ordenamiento jurídico, a través de la cual se van determi-nando las competencias de cada autoridad normativa. La jerar-quía involucra una gradual limitación de la competencia ya que a medida que se va delegando el delegante va desapoderándose de parcelas de competencia en favor del órgano delegado. La norma que autoriza la delegación no puede delegar más o igual poder o competencia del que ella posee ya que si así lo hiciese el delegante dejaría de ser superior jerárquico respecto del delegado. ... (Enfasis suplido.) F. López Ruiz, Autoridad norma-tiva y normas de competencia, 584 Rev. Gen. .Der. 4347-4358 (1993).
¿Está la Asamblea Legislativa delegando indirecta-mente lo que no puede de manera directa, esto es, renun-ciando —al decir del delegado Gutiérrez Franqui— “a bre-gar con aquellos aspectos de la organización política que son de su incumbencia”. ¿No está de ese modo “desapode-rándose” al no cumplir con el imperativo inequívoco y ex-preso; “determinará la competencia y organización de los tribunales”, lee la Constitución?
,..[E]1 equilibrio entre los poderes se asemeja a la relación de los vasos comunicantes, donde el nivel del líquido es el mismo, pero, si con un émbolo se oprime el de uno de ellos o el de los dos, ese nivel acrecerá al o los restantes. No puede haber vacío, sin que lo llenen otro u otros, y tampoco puede darse entre los poderes. L.M. Boffi Boggero, Reflexiones sobre el poder judicial, B Rev. Jur. Arg. La Ley 848, 851 (1978).
Aparte de lo expuesto, el estudio minucioso de los debates en la Convención Constituyente, ¿no refleja precisa-mente que al adoptarse el Sistema Judicial unificado, el espíritu e intención fue descartar el enfoque vertical (con-solidación) de los tribunales de primera instancia? Obsér-vese que el concepto de categorías de jueces quedó expresa-*22mente incrustado en el Art. V, Sec. 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo l.(3) Con esos ante-cedentes, la consolidación, ¿puede aprobarse legislativa-mente o requiere una enmienda constitucional?
V

Gran mito de la consolidación: una sola categoría de Juez de Primera Instancia

La consolidación vertical jamás logra establecer una sola categoría de jueces de primera instancia, pues exige la inmediata creación y eventual expansión de otros cargos de equivalencia funcional a los jueces abolidos. Inherente-mente estamos ante una contradicción que desnaturaliza los beneficios de la consolidación y un defecto insuperable, no empece los grandes esfuerzos de sus progenitores.
A poco examinemos, advertimos que simplemente esta-mos hablando de un cambio cosmético-nominal, a veces lla-mados “magistrados”, otras “asistente del juez” o “juez auxiliar”, y ahora en el proyecto, “juez magistrado”. Esa tortuosa trayectoria hacia la pila bautismal legislativa re-vela el doloroso alumbramiento de la figura un tanto amorfa e híbrida de este nuevo funcionario. “Es elemental el principio que el nombre o etiqueta no hace la cosa ni le da sabor. Lo importante es el contenido y la sustancia.” (Én-fasis en el original.) Regl. Creac. y Func. Unidad Esp. J. Apel., supra, pág. 706, opinión disidente.
¿Es realmente un juez ? Por su génesis y prerrogativas la contestación es afirmativa. Bajo nuestra Constitución po-see todas las características de juez', a saber, nombra-*23miento por el Primer Ejecutivo; confirmación por el Se-nado; pertenece al Sistema de Retiro constitucional, exclusivo para miembros de la Judicatura; le aplican los Cánones del Código de Ética Judicial; está sujeto a las dis-posiciones de jueces sobre separación y disciplina; goza de facultades investigativas y adjudicativas iniciales limita-das, y con la anuencia de partes puede adjudicar cualquier caso en sus méritos. Elaboremos.
Juez es quien “posee autoridad para instruir, tramitar, juzgar, sentenciar y ejecutar el fallo en un pleito o causa. Persona u organismo nombrado para resolver una duda, una competencia o un conflicto.... Como señala Escriche, la palabra juez es genérica y comprensiva de todos los que administran justicia; pero los que desempeñan los cargos con autoridad superior, y más especialmente los que ejer-cen en los tribunales de alzada, se distinguen con los nom-bres de magistrados, ministros, y en algunas partes de América se les designa con el de camaristas”. (Énfasis en el original.) G. Cabanellas, Diccionario Enciclopédico de De-recho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. V, págs. 17 y 259-260.
Por su parte, M. Ossorio y Florit, Diccionario de ciencias jurídicas, políticas y sociales, Buenos Aires, Ed. Heliasta, 1986, pág. 401, nos dice que:
En sentido amplio llámase así a todo miembro integrante del Poder Judicial, encargado de juzgar los asuntos sometidos a su jurisdicción. Tales magistrados están obligados al cumpli-miento de su función de acuerdo con la Constitución y las leyes, con las responsabilidades que las mismas determinan.
En sentido restringido, suele denominarse juez a quien actúa unipersonalmente, a diferencia de los que actúan colegiada-mente y que suelen llamarse ministros, vocales, camaristas o magistrados. (Énfasis suplido.)
Al magistrado lo concibe como “empleo de juez o de miembro de los tribunales de justicia, especialmente si for-*24man parte de un tribunal colegiado”. Ossorio Florit, op. cit., pág. 443.(4)
Es evidente ninguna de estas definiciones parece ajustarse con exactitud al Juez Magistrado; pues son muy amplias o muy estrechas.(5)
Inicialmente se nos hizo muy difícil entender el signifi-cado del Juez Magistrado en el Memorial Explicativo. Des-pués nos percatamos de que aparentemente hay un pro-blema de traducción del inglés magistrate judge al español. “Magistrado es un título respetable en el sistema legal in-glés, pero en los Estados Unidos meramente es un término genérico para un oficial judicial.” (Traducción nuestra.) C.E. Smith, From U.S. Magistrates to U.S. Magistrates Judges: Development Affecting the Federal District Court's Lower Tier of Judicial Officers, 75 (Núm. 4) Judicature 211 (1992).
Con vista a esas características y funciones, es innega-ble que el Juez Magistrado realmente es otro juez más. Por su equivalencia funcional subordinada al Juez Superior, guarda mucha semejanza al actual Juez Municipal, y en algunos extremos al Juez de Distrito.
La siguiente tabla de equivalencia funcional lo ilustra gráficamente:
*25[[Image here]]
Según nuestra Constitución, sólo los jueces podemos to-mar decisiones sobre la libertad de seres humanos al de-terminar causa probable y ordenar su arresto. Incluso, el Juez de Paz ha sido definido como magistrado con esa au-toridad; “[s]u función pública contiene la dignidad y majes-tad que en nuestro régimen constitucional y en el concepto público de nuestra gente se asocian con la administración de justicia”. In re Feliciano, 106 D.P.R. 806, 808 (1977).
Como gran beneficio, el Memorial Explicativo visualiza que los Jueces Magistrados, con la autorización de las par-*26tes y de los abogados, más allá de los asuntos interlocuto-rios puedan adjudicar cualquier caso. Nada adelantamos; ese propósito ya fue logrado. Hace tiempo nuestro sistema constitucional judicial unificado superó las “barreras [de competencia] en aras de lograr cumplida y cabal justicia”. Ramírez v. Registrador, supra, pág. 546.
En esa decisión aclaramos:
A tono con este diseño constitucional, es incuestionable la va-lidez de una sentencia dictada por un tribunal sin competencia con la anuencia expresa o implícita de las partes. Esa autoridad tiene sólido apoyo. “[E]l poder judicial para adjudicar en toda contienda (excepto en aquellos casos especiales que deben ser llevados originalmente al Tribunal Supremo) está conferido al Tribunal Superior y de Distrito conjuntamente, para lo cual fue-ron unificados como el Tribunal de Primera Instancia', y ningún caso podrá ser desestimado por ausencia de jurisdicción o falta de competencia.” (Traducción nuestra.) C.E. Clark y W.D. Rogers, The New Judiciary Act of Puerto Rico: A Definitive Court Reorganization, 61 Yale L.J. 1147, 1156 (1952). Como corolario, esta facultad, plasmada en la Ley de la Judicatura, por ser esencial a la estructura básica del Poder Judicial según nuestra Constitución, no puede ser mermada por el poder legislativo. Véase M.A. Velázquez Rivera, Jurisdicción y competencia de los tribunales de Puerto Rico, 48 Rev. Jur. U.RR. 27 (1979). (Énfa-sis suplido.) Ramírez v. Registrador, supra, págs. 547-548.
Por otro lado, todos los indicadores apuntan que la in-tervención del Juez Magistrado podría resultar contrapro-ducente, al punto de que más bien atrasaría la pronta ad-judicación de los casos.
Dentro del ámbito de nuestro Tribunal de Primera Instancia, es axiomático, es indispensable, que el juez se relacione de in-mediato con la causa asignada y a la brevedad posible. Un ma-gistrado que rinda funciones no adjudicativas y de carácter in-terlocutorio no es de mucha ayuda y posiblemente estorbará en ese proceso, enfilado a que a la más pronta oportunidad el juez —con poderes plenos adjudicativos— tome cartas en la causa asignada para evitar que el pleito se torne más difícil. Este es el enfoque fáctico y filosófico de las reglas procesales modernas, las nuestras, como las federales. Tal atención pronta por parte del juez a cargo del caso, ha resultado en la fórmula que mejor utiliza el recurso judicial y de mayor obtención de resultados *27satisfactorios, tanto en calidad como en cantidad de trabajo. Ello fue ampliamente reconocido así en el Informe del Comité sobre Normas y Objetivos para Acelerar el Trámite de Casos en el Tribunal de Primera Instancia, de diciembre de 1984. Hace más de 10 años que tal recurso se utiliza con gran éxito por muchos jueces del Tribunal de Primera Instancia. Ello fue tam-bién reconocido en Polanco vs. Tribunal Superior, 118 DPR 350, a la página 357, donde se catalogó no conveniente al proceso judicial “quitar el control del caso al juez que dirigió la fase procesal en sus etapas iniciales, poniéndolo en manos de otro magistrado que tendrá que comenzar por familiarizarse con el mismo. Cualquier otra interpretación sería contraria a la eco-nomía procesal”. Arbona, Ponencia de 7 de abril de 1994, págs. 21-22.
En la misma sintonía:
La recomendación del Comité es que este magistrado trabaje en todas las etapas preliminares de los casos civiles y crimina-les, asumimos que dejando entonces para los jueces en propie-dad la celebración de juicios en los méritos. No creemos que exista un juez que no se haya considerado, a manera de queja, la forma en que otro compañero o compañera juez atendió un “status conference” o un “pretrial”, o algo tan sencillo como el despacho diario, mientras estuvo de vacaciones o de enfermedad. Cuántos casos a punto de transacción terminaron viéndose en juicio plenario por una desacertada actuación, o por otra que aunque válida en derecho, trastocaba toda la pla-nificación del caso que el juez a cargo había ido fomentando y formulando.
¿Quién será el responsable de que un juicio en su fondo se suspenda porque en opinión del juez a quien le correspondía ver el caso, el pleito no estaba maduro, o el descubrimiento incompleto? Si los mecanismos de evaluación de jueces que es-tán en proceso, contemplan asignar fechas de maduración ideal de casos, ¿cómo se evaluarán los jueces y los magistrados?
Todos sabemos que ningún abogado va a negociar un pre-acuerdo con el fiscal, o transigir una reclamación en daños, si no tantea, no “le toma la temperatura” al juez que habrá de imponer la pena o dictar la sentencia en daños. Esa realidad es inescapable y patente, y la vemos hoy día, como señalamos, en las ocasiones en que otro juez nos atiende la sala. No es infre-cuente la suspensión de una CAJ o de una vista en su fondo, para que el “juez de la sala” sea el que atienda el incidente porque “él conoce mejor el caso”. Esta situación, que a diario vivimos, cobraría mayor fuerza, en especial si consideramos *28que el magistrado no será visto como un juez de igual categoría que el que habrá de ver el juicio en los méritos, y ya anticipa-mos la renuencia de los abogados a que una persona a quienes ellos puedan no reconocerle los atributos competencia y cualifi-caciones profesionales, atienda interlocutoriamente un asunto, que para la clase togada siempre es de superior envergadura, aunque sea un cobro de dinero, o una ejecución de hipoteca.
Por otro lado, entendemos que el costo económico de los ma-gistrados sería mucho mayor que nombrar jueces adicionales, o recursos adicionales a los jueces existentes, ya que tendrían que nombrarse suficientes magistrados para que atiendan to-dos los casos que se presenten, hasta la etapa de juicio, en que el juez en propiedad asuma las riendas. Más jueces en propie-dad, con más oficiales jurídicos y mejor equipo de trabajo, re-sultaría más eficiente. (Énfasis suplido.) M.J. Vera Vera, Juez, Ponencia Conferencia Judicial, 7 de abril de 1994, págs. 6 — 7.
En el Memorial Explicativo, la figura un tanto escurri-diza del Juez Magistrado se justifica como “auxiliar de apoyo en el trámite y perfeccionamiento 'management del asunto o controversia pendiente de adjudicar ante el Tribunal”. Memorial Explicativo, págs. 24-25. Aunque se dice que su autoridad judicial es sólo para “asuntos inter-locutorios, que no comprendan de forma alguna la disposi-ción parcial o final del asunto en controversia”, se les concede facultades importantes y sensitivas para la ciudadanía, en el área de lo criminal para la determinación de causa probable para el arresto de adultos y menores, y el dictar órdenes de registro y allanamiento.
Ello revela otra vez la gran confusión conceptual y el desconocimiento jurídico de sus proponentes, quienes par-ten de la premisa de que el Juez Magistrado determinará inexorablemente la causa probable u ordenará siempre el registro o allanamiento. ¿Qué sucederá cuando no determine la causa o niegue el registro? ¿No constituye ello una adjudicación judicial? ¿Cómo justificar que se le prive de intervenir en conferencias con antelación a juicio en lo civil, pero no lo criminal?
*29Adviértase que en esas situaciones, una vez culminada la abolición y desaparecidos los jueces del Tribunal Municipal y de Distrito, la utilidad práctica del magistrado juez, en términos del mejor uso del recurso humano, queda se-veramente en entredicho. Nos explicamos.
Por unos imperativos constitucionales, el procedimiento criminal vigente se desarrolla en etapas, a saber: vistas para la determinación de causa para el arresto, vista pre-liminar en casos graves y juicio en su fondo. Revisar los dictámenes negativos en las etapas de arresto y vista pre-liminar exige que se someta el “asunto a un magistrado de categoría superior del Tribunal de Primera Instancia [lo que] significa al juez del foro que inmediatamente sigue en jerarquía a aquél donde se originó inicialmente la determi-nación, y que la oportunidad existe una sola vez”. (Énfasis suplido y en el original.) Pueblo v. Cabrera González, 130 D.P.R. 998, 1002 (1992).
Si bajo la consolidación no hay jueces municipales ni de distrito —sólo jueces magistrados adscritos como ayudan-tes de los jueces superiores— una determinación negativa para el arresto inicial, ¿quién la revisará? Por lógica, el Juez Superior. Y, ¿una subsiguiente determinación nega-tiva de un juez magistrado en una vista preliminar? Nue-vamente, el Juez Superior. ¿Y no son los jueces superiores quienes serán responsables de supervisar en primera ins-tancia a esos “juzgadores”, a la par que juzgar los méritos de tales acusaciones?
¿Hay alguna justificación para semejante anomalía ad-judicativa? ¿No estamos ante una mala utilización del personal judicial? En este extremo la consolidación fracasa en lograr sus objetivos. Adviértase que se trata de dictámenes de carácter interlocutorio que obligan a los jueces superio-res a intervenir precisamente en unos asuntos que poste-riormente deberán ser atendidos por otro de igual categoría. Aquí, el Juez Magistrado, apéndice del Juez Su*30perior, se proyecta como un injerto tardío y a destiempo que no encaja con el diseño procesal penal puertorriqueño.
Como quiera, nada impide que la función auxiliadora que se describe como tabla salvadora y esgrime en favor de crear los jueces magistrados sea descargada con igual efi-ciencia por oficiales jurídicos y otro personal paralegal. Sa-bemos que la creación del Juez Magistrado tiene el efecto de desplazar a los jueces municipales y de distrito y viabi-lizar el nombramiento de veinticinco (25) en o antes de julio de 1995 a un costo de un millón quinientos mil dóla-res ($1,500,000). ¿Se imaginan cómo mejoraríamos todos los tribunales si esos fondos se destinaran para crear se-senta (60) plazas de oficiales jurídicos en funciones auxilia-res subordinadas? O, en la alternativa: ¿Veinte (20) plazas de jueces superiores y diez (10) de distrito?
VI

La consolidación es sólo un experimento en Estados Unidos

Aparte de la jurisdicción federal, en época reciente sólo Minnesota, Connecticut, Dakota del Norte y Washington, D.C. la han adoptado.
Con renuencia y timidez así lo reconoce el propio Memorial Explicativo. Sin embargo, nos expone un enfoque de avanzada y dibuja un panorama rosado muy distinto a la realidad. Para justificar la consolidación se hace constante referencia al modelo propuesto por la A.B.A. Hay un silen-cio total y nada se dice acerca de las críticas y los proble-mas serios que ha generado. Expongámoslo.
El profesor C. Baar, uno de los estudiosos más versados y consultor principal en la materia, recientemente apuntó que “[l]a rigidez de los modelos del A.B.A. no se justifican ni por sus propósitos ni la diversidad de prácticas efectivas en los estados”. (Traducción nuestra.) C. Baar, Trial Unification in Practice, 76 (Núm. 4) Judicature 179 (1993).
Y más adelante expone:
*31El modelo prescrito por la A.B.A. es innecesario e insuficiente para lograr los principios fundamentales que deben guiar un diseño de cortes de instancia. Puede ayudar a lograr beneficios secundarios de importancia, pero aun en éstos, existen muchas otras alternativas efectivas. Los jueces en un sistema de niveles múltiples fragmentado pueden cambiar de una corte a otra cuando surjan las necesidades locales y las presiones de casos. Las cortes de dos (2) niveles con autoridades administrativas comunes (el mismo juez presidiendo y administrador de la corte) también se han desarrollado como alternativas a un sis-tema fundado en la igualdad de todos los jueces. (Traducción nuestra y énfasis suplido.) Baar, supra, pág. 184.
Esta última descripción, ¿no guarda semejanza con nuestro diseño judicial? Del estado de Minnesota —único que ha llevado la consolidación a su fase más avanzada— expone el Profesor Baar:
...los tribunales de instancia de Minnesota fueron unificados con el propósito de lograr una sola clase de juez de sala (“trial judge”). A todos los jueces se le paga el mismo salario, y se les rota a través de diversos grados de casos. Aún así, la unifica-ción de los estrados es incompleta. Los dos distritos más popu-losos son Minneapolis y St. Paul, han mantenido árbitros y otros funcionarios judiciales, añadiendo así más de 30% al com-plemento judicial, para atender el grueso de dichas funciones y el 30% de reclamaciones de menor cuantía. Minnesota continúa para lograr el nivel de un solo sistema y ha ido más allá que cualquier otro estado, pero no ha alcanzado esa etapa. (Traduc-ción nuestra.) C. Baar, One-Trial Court: Possibilities & Limitation, 3 Canadian Report for the Judicial Council 49.
Por otro lado, pretender copiar y asimilar la organiza-ción y estructura federal es un error. Se trata de una juris-dicción, aunque geográficamente más amplia, muy limi-tada, con los mejores salarios y un presupuesto funcional muy generoso.
Todos los demás sistemas estad[ounidenses] en sus variadas formas poseen y reconocen el enfoque tradicional de los tribu-nales de jurisdicción limitada, de jurisdicción general y de úl-tima instancia. Ni siquiera New Jersey, jurisdicción precursora del sistema judicial unificado, ha borrado las distinciones jerár-quicas de tribunales y jueces. Want’s, Federal-State Court Di*32rectory, Washington, D.C., Want Pub. Co., 1987. Para todos los efectos prácticos, la concepción del esquema adjudicativo de instancia compuesto sólo de tribunales de jurisdicción general original pertenece al mundo teórico. (Escolio omitido y énfasis suplido.) In re Informe Com. Asesora Presidente, supra, págs. 182-183, voto explicativo preliminar.
VII

La consolidación agrava los problemas administrativos y adjudicativos

Crear una sola categoría de jueces conllevaría abrir una caja de pandora de la cual saldrán graves problemas no susceptibles de ser superados mediante la simple y utópica solución de un calendario maestro y de una distribución rotativa administrativa de labores judiciales. Se ha seña-lado que
[piara algunos jueces, el quemarse (burnout) puede ser conse-cuencia de demasiadas rotaciones, como parte del sistema de circuito que sigue vigente en numerosas cortes superiores. El costo y los beneficios de los sistemas de circuitos requieren un serio examen, para determinar si un sistema concebido para mejorar la justicia, a través de un territorio, está logrando en la práctica ese propósito o si existen otros medios para alcanzar ese fin, menos costosos en términos humanos. (Traducción nuestra.) C. Baar, Judicial Appointments and the Quality of Adjudication: the American Experiense in a Canadian Perspective, 20 La Revue Juridique Thémis 2, 22 (1986).
El señalamiento no es especulativo; así lo demuestra la experiencia. Del Juez Arbona citamos in extenso:
¿Cómo se conjugarían esas salas del Tribunal General de Justicia de único nivel?, esos jueces generales que en teoría serán responsables, en forma rotativa, de causas civiles gene-rales, en salones mixtos o especializados; desde estados provi-sionales de derecho hasta casos graves de asesinatos múltiples (las llamadas masacres de moda), incluyendo también determi-naciones de causa, vista preliminar, grave, menos grave, trán-sito, etc., etc., etc.
Ello obligaría, en sedes judiciales como las de San Juan, a prohibir que los jueces instalen cuadros o diplomas en sus ofi-*33ciñas, pues al poco tiempo habría que mudarles de piso para tomar turnos en sala de investigaciones, salas de vista prelimi-nar, salas de tránsito, etc. y salas equipadas para atender jui-cios por jurado. En regiones extendidas, ello también implicaría rotaciones continuas dentro de las regiones, que incluyen pueblos distantes, y dificultad de contar con una oficina y secreta-ria asignada. ¿Cómo evitar que en tal rotación el juez de lo criminal no se tope en juicio, con causas que atendió en vista preliminar o que antes investigó?
Implica que el juez del Tribunal de Primera Instancia “Mo-nonivel” sólo podrá presidir anacrónicos salones mixtos de civil, criminal, famiba, tránsito, etc. permanentemente, o especiali-zados, en cuyo último caso luego que cumpla un destaque como juez instructor, tendrá dificultad en rendir la próxima enco-mienda en el área de lo criminal, en la mayoría de las sedes dentro de la misma región. Ello es así por la consabida razón que el debido proceso de ley impide que el mismo juez que atiende una etapa preliminar del proceso criminal está impe-dido de atender alguna siguiente en dicha causa. Para evitar la posibilidad de tal conflicto, dentro de un sistema tan sobrecar-gado como el nuestro, tal juez tendrá que cumplir la próxima encomienda en lo civil o ser trasladado de región judicial antes de poder volver a rendir servicio en lo criminal, para dar tiempo a que las causas que investigó transiten totalmente por el sistema. Igual sucederá cuando cumpla lo propio en vista pre-liminar, etc.
Este flujo y reflujo obligado en el ámbito de lo criminal, que comprenderá el 60% del taller combinado de tal Tribunal con-solidado, causará mayor trastorno en los salones de lo civil, que por ser menos recibirán un impacto mayor en tal sentido.
Lo que resulta necesario segmentar en lo criminal, repercute negativamente en lo civil, dada la naturaleza distinta de su trámite. Tal inestabilidad causará estragos mayores e insalva-bles en la buena marcha de los salones de lo civil; entorpecerá el ideal procesal afincado en la máxima de que el mismo juez que inició el proceso lo termine. Con ello también se dificulta el sistema de asignación de causas, que ahora delega en un sólo juez el calendario total del salón; evitando responsabilidades compartidas, tan poco aconsejables en nuestro medio e idiosincrasia.
Si ahora resulta traumático para el Juez Presidente el espi-noso asunto de los traslados regionales, ¿cómo será cuando a ello se añada la continua rotación de salas?; porque o vemos cómo podrá integrarse de otra forma un calendario totalmente mixto, que comprenda de todo el menú judicial, o un calendario maestro, en torno al cual rote la plantilla judicial.
*34Por definición, un Tribunal General de Primera Instancia, que tenga como meta un calendario central (“Master Calendar”) o rotar toda la plantilla judicial entre todo el taller judicial, como ocurrirá con la consolidación, no puede atender inte-reses particulares de jueces y es totalmente contrario a la especialización, que muy bien nos ha servido para ayudar a mantener a flote el abusado sistema. Por ello la consolidación y el calendario maestro están reñidos con la especialización que es importante en muchas sedes judiciales de Puerto Rico. Ar-bona, op. cit., págs. 14-16.
VIII

Consolidación no mejora proceso adjudicativo

Los jueces existimos para servirle a la ciudadanía, ad-judicar sus casos e impartir una justicia rápida. Toda la estructura organizacional y el aparato burocrático, las re-glas procesales, el personal, las facilidades, los recursos y demás factores deben viabilizar ese fin. Aceptamos que existen fallas.
No hay la más mínima experiencia o evidencia empírica que sostenga el propósito primordial que anima la consoli-dación, a saber, mejorar la eficiente administración de la justicia. “[E]s claro que, aun cuando los sistemas judiciales y cortes de instancias pueden organizarse de amplias y concisas formas, el proceso adjudicativo opera más o menos igual independientemente de su ubicación o construcción.” (Traducción nuestra.) C.M. Kerwin, T. Henderson y C. Baar, Adjudicatory Processes and the Organization of Trial Courts, 70 (Núm. 2) Judicature 103 (1986).
Los estudiosos en la materia coinciden en que es el pro-ceso adjudicativo y no el modelo organizacional lo que ver-daderamente controla los efectos de la unificación de las cortes. “El carácter del proceso adjudicativo mitiga el im-pacto de los cambios formales en la estructura y en las líneas de jurisdicción legal —aun ante la consolidación total de los tribunales de instancia o el aumento centralizado de asignación de los casos y los servicios administrativos *35de soporte.” (Traducción nuestra.) T.A. Henderson, et al., The Significance of Judicial Practice: The Effect of Unification on Trial Court Operations, Washington, D.C., U.S. Department of Justice, 1984, págs. 66-67.
rx

La consolidación es contraria al principio de jerarquía de jueces

El principio de la jerarquía de los jueces, columna vertebral de nuestro actual diseño constitucional judicial, queda comprometido con la consolidación. Aun los más fer-vientes propulsores de la consolidación admiten que no todo asunto o controversia judicial son igualmente clasifi-cares; por el contrario, su adjudicación precisa de un sis-tema de competencia y jerarquía judicial.
La categoría de jueces es esencial. En lo penal, es imposible legislar y medir a través de una sola norma jurídica toda acción delictiva. Las clasificaciones de delitos —llámense graves, me-nos graves, o de otro modo— subsistirán. Alguien tendrá que adjudicar los casos de infracciones menores de tránsito y orde-nanzas municipales. Otros jueces deberán ventilar los casos graves ante jurados. En lo civil, no podemos atribuirle las mis-mas consecuencias legales a las distintas omisiones o acciones de la conducta. Por ende, siempre será necesario que algún juez realice las funciones que al presente recaen sobre los Jueces Mu-nicipales y los Jueces de Distrito. Es inevitable la asignación más o menos permanente de jueces en las salas de investigaciones. También se requiere que muchos residan en ciertos municipios de la isla y atiendan los asuntos que surjan en éstos y en las demarcaciones territoriales colindantes. (En-fasis suplido.) In re Informe Com. Asesora Presidente, supra, pág. 189.
El mismo modelo de la A.B.A. reconoce que un sistema unificado “debe tener un marco de funcionarios judiciales para asistir a los jueces ... presidiendo causas cortas y mo-ciones, todas las cuales están sujetas a revisión judicial”. (Traducción nuestra.) Standard Relations to Court Organi*36zation, Section 1.12 (1990). Según Baar, “esta práctica su-giere que, lo más seguro persisten adjudicadores subordi-nados aún en un sistema unificado dedicado fuertemente al principio de igualdad judicial”. (Traducción nuestra.) Baar, Trial Unification in Practice, supra, pág. 182. Las categorías de jueces “son un elemento ineludible de toda organización de diseño piramidal realmente pragmática y balanceada”. Id.
X

La consolidación debilita la tradicional carrera judicial

Al respecto, un reputado jurista, Raúl Serrano Geyls, nos ha dicho que
... el sistema actual ha creado valiosas tradiciones y prácticas que, salvo argumentos concluyentes en su contra que no co-nozco, le sirven de sólido fundamento. Permite, además, que en Puerto Rico pueda existir una carrera judicial de dos pasos que se inicia en el Tribunal de Distrito y termina en el Tribunal Superior, y que culmina, en muy contados casos, en el Tribunal Supremo. Esta clasificación jerárquica, con sus diferencias de sueldos, importancia en los asuntos a juzgar, prestigio en la profesión y la comunidad y oportunidad, aunque pequeña, de llegar al Tribunal Supremo, tiene necesariamente que ser un gran atractivo para muchos candidatos a jueces. In re Informe Com. Asesora Presidente, supra, pág. 184, voto explicativo preliminar.
XI

Costos exorbitantes de la consolidación

La consolidación requiere un aumento sustancial y dra-mático —innovador y recurrente— del presupuesto funcio-nal de las ramas judicial y ejecutiva.
Crear una sola categoría de jueces implica varias alternativas. El proyecto sometido sube los sueldos al Juez Presidente, Jueces Asociados del Tribunal Supremo, Jue-*37ces de Apelaciones y Jueces Superiores. Al nuevo cargo de magistrado-juez le asigna cincuenta mil dólares ($50,000). Bajo esas escalas salariales actuales, el impacto inmediato es sustancial y conlleva los gastos incidentales tales como aportaciones y beneficios marginales al Fondo del Seguro del Estado y al Sistema del Retiro, a razón de un 22.10% anual por cada juez.
Desconocemos cuántos cientos de miles de dólares más conllevará para los fiscales en el Departamento de Justicia —seguro social entonces incluido— al igual que todo el personal auxiliar de los jueces y fiscales que irían a desempe-ñar funciones y labores análogas a la de los jueces del Tribunal Superior. De hecho, la Ley Núm. 92 de 5 de diciembre de 1991 (4 L.P.R.A. sees. 35, 61, 121(a), 181(a), 191, 301, 307n y 32 L.RR.A. see. 2872) —que autoriza al Juez Presidente a conceder una compensación especial se-parada del sueldo a los jueces que ejerzan, durante más de treinta (30) días, funciones correspondientes a una catego-ría superior— es un atisbo de esta realidad.
Desde 1987 destacamos que ello “sería un área a eva-luarse separadamente y de manera macroscópica, para in-cluir los efectos indirectos originados en reclamos económi-cos de igual trato, , que razonablemente cabe esperar que surjan entre los Fiscales del Tribunal de Distrito y los abo-gados de las entidades dedicadas a la defensa gratuita a los pobres. In re Informe Com. Asesora Presidente, supra, pág. 186, voto explicativo preliminar.
XII

La consolidación crea jueces de categorías inferioridad eco-nómica

Inexplicablemente, la consolidación mantiene a los jue-ces de distrito y municipales con los mismos sueldos, si-tuándolos de inmediato —y potencialmente por los próxi-*38mos cinco (5) y ocho (8) años, respectivamente— en una categoría de inferioridad económica.
Su abolición paulatina, ¿significa que no se les aumen-tará más el sueldo? De serlo, bajo el espíritu de la Consti-tución, ¿es válido y puede prevalecer un diseño remunera-torio en el cual un juez municipal devengue un salario menor al de un alegado oficial judicial subordinado, el Juez Magistrado? Mantener esa escala salarial, ¿no es un modo sofisticado de reducirle sus sueldos?
XIII

La consolidación compromete futuras legislaturas a unos efectos permanentes en la duración de los cargos de los jue-ces

Ambas consecuencias —salariales y en los términos— una vez se conviertan en ley, son pasos irreversibles no sus-ceptibles de ser superados por un estatuto. Recuérdese que nuestra Constitución, en su Art. I, Sec. 13, y Art. VI, Sec. 11, L.P.R.A., Tomo 1, prohíbe tajantemente toda reducción de sueldos y en los términos de nombramientos de los jueces.
XTV

Otros señalamientos de importancia

A- Función de los jueces en las comisiones electorales
Ha sido motivo de preocupación constante la utilización de los miembros de la Judicatura del país en funciones no judiciales relacionadas con los organismos electorales. Se trata de una tarea con profundas raíces históricas —a nuestro juicio necesarias— y uno de los más elocuentes tributos a su integridad y honestidad.
No importa los sacrificios que ello conlleve, creemos
*39...que la naturaleza casi sagrada del procedimiento electoral exige que sus organismos sean presididos por personas libres de toda sospecha, duda o presión, y que el sistema represente la mayor pureza procesal. En este sentido, las enmiendas en los términos de duración en los cargos de jueces contribuyen y afianzan ese legítimo reclamo.
Anticipamos que toda objeción, fundada sobre la actual prác-tica de presidir las comisiones locales electorales, puede supe-rarse si a esa tarea —que hoy no es judicial— mediante legis-lación expresa, se le imparten todas las características de una función de naturaleza judicial. Bajo este enfoque, las interven-ciones de los jueces en esas comisiones dejarían de ser mera-mente ejecutivas y administrativas. Toda determinación ten-dría el imprimátur de una adjudicación judicial. Las variantes procesales que necesitaren ajustarse a ese diseño podrían im-plantarse mediante enmiendas legislativas a la Ley Electoral de Puerto Rico. In re Conferencia Judicial, 122 D.P.R. 420, 461 (1988), voto explicativo.
Con ese tipo de enfoque, solucionar este problema no requiere que la consolidación sustituya a los jueces muni-cipales y de distrito por el juez magistrado.
B. Objeciones a restaurar el derecho de apelación civil
El 29 de abril de 1992 sometimos a las respetables Cá-maras Legislativas la ponencia en torno a los méritos y deméritos del propuesto Tribunal de Apelaciones. Reitera-mos ahora esa posición, con especial énfasis en el criterio de que
... [l]a reinstalación de la apelación civil como derecho cons-tituye un retroceso. Demostradamente, equiparar a todo liti-gante en una etapa postsentencia —independientemente de los méritos de su causa— ha sido el factor que ha llevado a que los tribunales intermedios apelativos y de última instancia estén sobrecargados de apelaciones frívolas. La apelación compulso-ria implica que los foros apelativos no pueden dedicarle el tiempo necesario a los recursos meritorios que verdaderamente lo exigen.
Se ha dicho que la “creación de nuevos tribunales parece que promueve la presentación de más casos nuevos, j.LJos sistemas de las cortes son como las carreteras, mientras más se constru-yen, mayor es el tránsito vehicular’ ”. Flango y Blair, op. cit., *40pág. 77. En este sentido debemos evitar que el remedio sea peor que la enfermedad. Irónicamente, en otras jurisdicciones la bu-rocratización de los procesos judiciales ha sido el resultado de reformas bien intencionadas como la propuesta ... diseñadas teóricamente para hacer justicia rápida y económica. (Enfasis suplido.) In re Informe Com. Asesora Presidente, supra, págs. 237-239.
Merece reproducirse parte del informe preparado por el Ledo. José Trías Monge a la Comisión de lo Jurídico de la Cámara en 1958, al eliminarse el derecho de apelación civil.
Uno de los métodos clásicos de descargar la labor de un tribunal de última instancia consiste en la creación de un tribunal intermedio de apelaciones. Diversas razones militan contra esta forma de intentar solucionar en Puerto Rico el actual problema de excesiva acumulación de casos en nuestro Tribunal Supremo: el alto costo envuelto, tanto para el erario público como para los litigantes; la casi certeza de demorar aún más la deci-sión final de nuestras controversias; y la indeseabilidad de crear una nueva jerarquía de jueces en vez de mejorar las con-diciones de trabajo y elevar al máximo el prestigio de los actua-les cargos de juez superior y juez de distrito. La creación de un tribunal intermedio de apelaciones en Puerto Rico no corres-pondería, a mi juicio, a las particulares necesidades de nuestro medio. Nuestras circunstancias de vida, así como el general dinamismo de nuestra sociedad, exigen una organización senci-lla de tribunales que facilite la pronta impartición de la justi-cia, en vez de una organización complicada, a cuatro niveles, en que la inversión en tiempo y dinero que se exigiría de los liti-gantes podría cerrar las puertas de nuestro tribunal de última instancia a buena parte de nuestra población.
La creación de tribunales intermedios de apelación o de divi-siones apelativas del tribunal de jurisdicción original general como medio de limitar la jurisdicción de un tribunal de última instancia obedece normalmente al deseo de rendirle pleitesía al concepto de que cada litigante debe tener derecho a por lo menos una apelación. Tal concepto, a mi juicio, no se funda en una base realista. Es simple ficción suponer que los intereses de los litigantes están mejor protegidos mediante el reconocimiento de un derecho a apelar ante un tribunal que tiene sus calenda-rios congestionados que mediante el establecimiento de su de-recho a recurrir por vía de certiorari ante un tribunal de calen-*41darios despejados. Independientemente del estado de los calendarios, además, es ficticio suponer que el recurso de ape-lación garantiza de por sí una revisión más cuidadosa que el recurso de certiorari o cualquier otro método de revisión que descanse en la discreción del Tribunal. En ambos casos las par-tes tienen amplia oportunidad para presentar sus puntos de vista y convencer al Tribunal de los méritos de los mismos. Si el Tribunal no considera que el fallo cuya revisión se solicita es erróneo poco ha de importar el nombre que se le dé al recurso, si apelación o [certiorari], (Enfasis suplido.) 10 Diario de Sesiones de la Asamblea Legislativa, T. 3, págs. 1565-1566 (1958).
Al presente, las quejas que habían contra el dictamen de no ha lugar han quedado superadas con la práctica adoptada por el Tribunal Supremo de explicar sus resolu-ciones al denegar todo auto de revisión.
El derecho a apelación en casos civiles conjuntamente con el Tribunal de Apelaciones, a corto y largo plazo, con-llevará los males siguientes:
1) Institucionalización de un sistema que promueve el mal de la doble apelación e incrementa las frívolas.
2) La apelación civil automática elevará el número de apelaciones, sobrecargará al Tribunal de Apelaciones y de-morará sustancialmente la solución final de los casos.
3) En virtud del fenómeno y efecto de la “Torre de Babel”, el funcionamiento del Tribunal de Apelaciones en siete (7) salas aumentará la inestabilidad intra e intersa-las y afectará constantemente la certeza del precedente judicial.
4) Atrasará de nueve (9) meses a un (1) año el perfec-cionamiento de los casos. Requerirá una Exposición Narra-tiva o una Transcripción de la Prueba. Aumentará sustan-cialmente los costos de apelación en cantidades que oscilan razonablemente entre quinientos dólares ($500) a tres mil dólares ($3,000).
5) Requerirá aumentar el presupuesto significativa-mente, al igual que la burocracia judicial. A la postre, be-neficiará mayormente a los abogados (jueces, fiscales, etc.) y muy poco a la ciudadanía.
*426) No aliviará sustancialmente las labores del Tribunal Supremo; el propio Memorial Explicativo acepta que las aumentará.
XV

Aumento en el número de Jueces Asociados del Tribunal Supremo (objeciones)

Como consecuencia de la consolidación y reinstauración del derecho apelativo en causas civiles, el Memorial Expli-cativo, págs. 57 — 58, vaticina “una carga extraordinaria” so-bre el calendario del Tribunal Supremo. Por tal razón se expresa:
La necesidad de que el Tribunal Supremo ejerza su facultad constitucional de reevaluar su funcionamiento y composición como complemento de esta reorganización integral se sugiere muy respetuosamente como imprescindible para el beneficio del Pueblo de Puerto Rico.
Nos preocupa profundamente esta “sugerencia”. Es con-traria a toda sana lógica, incluso a las múltiples premisas que alegadamente animan la reorganización. Sobre todo, las cuestionables estadísticas sobre la proyección y movi-mientos de casos y recursos que la apoyan. “Al respecto, nos viene a la memoria la expresión —un tanto humorís-tica pero imaginativa— de que las ‘[estadísticas no deben usarse del mismo modo que una persona ebria utiliza un poste de alumbrado público, para aguantarse en vez de iluminarse. Muchas veces, con los números se hace demasiado’. (Traducción nuestra.) T.E. Baker, A Compendium of Proposals to Reform the United States Courts of Appeals, XXXVII Univ. of Florida L.Rev. 225, 234 (1985).” In re Informe Com. Asesora Presidente, supra, págs. 207-208, voto preliminar.
Bajo la conocida hipótesis programática de que debe ha-ber un balance ideológico político-partidista en el Tribunal *43Supremo, en reacción a su actual composición aflora un crudo intento de sobrecargar nuestro calendario con el único propósito —lo sabe el pueblo y campo— de forzarnos a aumentar la composición numérica. Incluso, pública-mente se han mencionado nombres de personas respeta-bles, pero en cuyas candidaturas sobresalen las credencia-les político-partidistas. ¿Contribuye ello a realzar el prestigio de este Tribunal? ¿Dónde queda la carrera judicial proclamada en el Plan de Reorganización? ¿Por qué descartar así a los reputados y experimentados Jueces del Tribunal de Primera Instancia?
Ya en el pasado rechazamos semejante visión al decla-rar que “los cargos de jueces no existen para ser llenados mediante movidas en el ajedrez político, cuyas jugadas res-ponden exclusivamente a intereses egoístas partidistas in-mediatos, a resolver futuras posibles candidaturas electo-rales, o a proyectar hacia años venideros un poder político presente ... [e]Z tribunal ideal es el judicial; no el ideológico. Aquel simpatiza con todos los litigantes. En lugar de me-ramente favorecer uno solo, se empeña en hacerle justicia a todos”. Palabras en ocasión del juramento a los Jueces Superiores, 10 de enero de 1992, págs. 5 y 8.
Ni el Poder Ejecutivo ni la Asamblea Legislativa debe-rían atentar así contra la independencia judicial; menos debilitar nuestros procesos democráticos. Todo lo contrario, deberían retomar conciencia de las más sanas tradiciones constitucionales y de buen gobierno olvidadas por quienes hasta hace poco detentaron esos poderes. Por ello recorda-mos nuestras reflexiones en ocasión de la ceremonia de juramentación de los jueces de primera instancia el 25 de enero de 1990:
En un foro colegiado —como lo es este Tribunal— compuesto de personas de conciencias libres, es natural y saludable la plu-ralidad de juicios y enfoques. Por ende, no tienen cabida crite-rios apriorísticos basados en un reclamo de solidaridad institu-cional, y mucho menos la prevalencia de un mutismo individual *44sobre un asunto cardinal que directamente atañe a la eficiente administración de justicia: la independencia judicial.
Esta, como ideal constitucional, más que una prédica ocasio-nal, es vivencia y experiencia vocacional diaria, producto de una constante e irreductible voluntad de un sentimiento inspi-rado en la mayor SINDERESIS y PASION DE HACER JUSTE CIA; —en palabras de nuestro padre, Luis Negrón Fernández— ‘la única pasión que en la igualdad y aplicación del Derecho le es permitido a un magistrado en todas las dimensiones de su responsabilidad pública’.
Ese sentido de justicia inmerso en la conciencia del juzgador, a veces no es comprendido por los otros dos poderes constitu-cionales que intervienen en el proceso de nominación, renomi-nación y confirmación de los jueces del país. En los últimos años hemos observado una peligrosa variación de enfoques y una de-valuación en el reconocimiento de esta realidad. Algunos de us-tedes —y otros ausentes— fueron irrazonablemente mantenidos por años en la angustiosa y precaria situación de ver sus nom-bramientos vencidos. Otros experimentaron un enjuiciamiento basado en consideraciones extrañas a sus méritos, algunas de naturaleza revanchista. Ello constituye una seria erosión de los valores y premisas legítimas en que tradicionalmente se apun-talaba el sabio y prudencial ejercicio de las facultades Ejecuti-vas y Senatoriales. El inventario final ha sido dificultar gran-demente el reclutamiento y retención de una judicatura de excelencia —representada por ustedes, en detrimento de una sana administración de la justicia.
ES LAMENTABLE COMO AVECES, SE OBSERVA LA LE-TRA DE LA CONSTITUCION, PERO SE MATA SU ESPIRITU. (Énfasis suplido.)
Cualquier cambio en el número de los Jueces Asociados en el Tribunal Supremo tiene que estar precedido de un estudio reflexivo y completo sobre los efectos reales, no teó-ricos, de la reorganización en nuestro calendario. Ese estu-dio deberá evaluar la dinámica decisoria durante un pe-ríodo de tiempo razonable, esto es, de veinticuatro (24) a treinta y seis (36) meses. Actuar a la ligera sería irresponsable. Alterar la composición es un remedio ex-tremo para situaciones extremas. Es menester examinar los hábitos de estudio de los jueces, su índice de laboriosidad y, además, ensayar otras medidas tales como el funciona-*45miento en las salas, el incremento en el personal auxiliar y otras.
XVI

Conclusiones

El inventario final de la consolidación propuesta es ne-gativo-, contiene demasiadas lagunas e interrogantes para tener en cuenta su implantación, máxime en sustitución de un sistema judicial que, aunque muy sobrecargado, por re-gla general funciona eficientemente.
Inquieta cómo de la noche a la mañana surgen en el país propuestas a ultranza para que importemos un mo-delo norteamericano experimental. Sus propulsores inten-tan echar por la borda las virtudes de nuestro sistema judicial unificado y su estructura flexible. Nos preocupa que hayamos caído como “víctimas del ‘análisis del libro de co-cina para viajeros que muchas veces falla en reflejar la realidad en la medida que puede ser un buen análisis’. Los problemas de los tribunales ya no se definen en términos de las necesidades de los litigantes o la norma de derecho, sino en términos de soluciones estructurales disponibles”. (Traducción nuestra.) C. Baar, The Scope and Limit of Court Reform, 5 Just. Sys. J. 274, 284 (1979-1980).
No podemos recomendarle, de manera responsable, a la Asamblea Legislativa que exponga a la Rama Judicial a semejante riesgo en las dimensiones constitucionales, or-ganizacionales y operacionales. Acabemos con la falacia de algunos teóricos de continuar achacando los problemas de los tribunales a sus estructuras. Variarlas “sin cambiar nuestras actitudes es meramente una permuta de fácil apariencia, sin substrato ético alguno”. In re Informe Com. Asesora Presidente, supra, pág. 240.
Desde 1991 en adelante, la Asamblea Legislativa y el Ejecutivo trastocaron la sintonía funcional del Sistema Judicial mediante una serie de modificaciones importantes, *46tales como la integración del Tribunal Municipal al de Pri-mera Instancia, la creación y posterior derogación del Tribunal de Apelaciones e incluso unos cambios dramáticos en la competencia.
En la Conferencia Judicial pasada dimos la
... voz de alerta sobre los verdaderos móviles que subyacen en muchas de estas reformas, algunas con unos superávits de dinero y otras sin presupuesto. Tenemos la impresión de que se han creado artificialmente crisis que han servido para justificar nuevos puestos de jueces. Aparentemente esa estrategia aún subsiste.
Así se explica por qué ciertas de esas soluciones, al igual que las que ahora se proponen a título de “reorganización”, se reve-lan como absurdas, contraproducentes, contradictorias y de du-dosa validez constitucional. Han generado y continúan ejer-ciendo una insoportable presión sobre el sentido común que al poco tiempo —somos testigos de ello— provoca otra “reforma” o “reorganización de la reforma”.
Exhortamos públicamente a los poderes políticos del país in-tegrados por los miembros de todos los partidos que cesen de usar a los jueces municipales, de distrito y superiores, como peones en un juego de ajedrez político-partidista, que entre otros nombres, se llama consolidación. ¡Hasta cuándo va a so-meterse a la judicatura puertorriqueña y al país a reformas o reorganizaciones siguiendo el peligroso y perjudicial método de ajuste y error (“trial & error”)!
Orientemos nuestros mejores esfuerzos y talento fuera de meros ejercicios de nomenclatura y de aspectos externos a la verdadera función de hacer justicia, que con independencia de criterios partidistas, es la que en resumidas cuentas debemos reformar. Negrón García, Ponencia Conferencia Judicial, 7 de abril de 1994, págs. 9-10.
Conscientes de las fallas de los tribunales, necesitamos más jueces y recursos; menos reformas que continúen la subversión del esquema actual y la independencia judicial. Dejamos constancia de nuestra reserva a cualquier preten-sión de “experimentar” la consolidación en una sola región judicial. Esa alternativa podría presentar escollos constitu-cionales por razón, precisamente, del Sistema Judicial unificado. Si los tribunales “se encuentran abrumados de trabajo, no sólo se toma lenta la justicia, sino que pierde *47en calidad; a ello se suele atribuir el fracaso o la inadecua-ción de muchas reformas procesales, por cuanto, en defini-tiva, el funcionamiento de las instituciones depende de los hombres que han de hacer las funciones”. Ruiz Pérez, op. cit., pág. 90.
El Plan de Reorganización de la Rama Judicial: ¿RE-FORMA o DEFORMA ?
— O —
Voto separado emitido por el
Juez Asociado Señor Rebollo López.
Independientemente del hecho de que, en el momento jurídicamente apropiado, pudiéramos estar de acuerdo con algunas de las determinaciones a las que llega una mayo-ría de los integrantes del Tribunal —compuesta dicha ma-yoría por cinco (5) de sus integrantes— en la resolución que se emite en el día de hoy, en relación con la propuesta Reforma del Sistema Judicial de Puerto Rico, no podemos suscribir la misma.
Tampoco, por razones obvias, podemos suscribir el “me-canismo procesal dual”, único en la historia de este Tribunal, mediante el cual esos cinco (5) Jueces no sólo emiten una resolución mayoritaria sino que un voto separado de uno de sus integrantes al cual se unen cuatro otros de los Jueces.
Somos del criterio, en primer lugar, que la referida re-solución y el “voto mayoritario del Tribunal” no sólo resul-tan ser erróneos sino que los mismos constituyen un acto ultra vires de este Tribunal en menosprecio de las prerroga-tivas constitucionales de las otras dos (2) Ramas del Go-bierno de Puerto Rico, realizado el mismo con total desaten-ción a los parámetros de nuestro ordenamiento que limitan el poder de la Rama Judicial. En fin, somos de la opinión que la mencionada actuación no es propia, o digna, de esta *48Institución, que es la que regenta la Rama Judicial de Puerto Rico.
Í-H
Resulta, cuando menos, curioso que ni en la mencionada resolución ni en el “voto del Tribunal” la Mayoría hace mención del hecho relevante de que las principales reco-mendaciones que contiene el Plan de Reorganización Núm. 1 de 1994 sobre la Rama Judicial sometido por el señor Gobernador a la Asamblea Legislativa de Puerto Rico —esto es, la consolidación de los tribunales de primera ins-tancia, la creación del cargo de magistrado y la creación de un tribunal de apelaciones— son exactamente las mismas que nos hiciera el Comité de Reforma Judicial y de Admi-nistración del Tribunal de Primera Instancia; comité com-puesto por distinguidos abogados a quienes este Tribunal les encomendó la tarea de estudiar el Sistema Judicial y hacemos unas recomendaciones con miras a mejorar el Sistema Judicial puertorriqueño.(1) En cuanto a este Co-mité, y en forma sumamente diplomática, el Tribunal me-ramente “reconoce” la labor de sus miembros y “agradece” la aportación de éstos. De manera, pues, que la mayoría del Tribunal, al tajantemente rechazar las recomendacio-nes que hiciera el Poder Ejecutivo, igualmente está recha-zando las recomendaciones que hiciera el Comité de Re-forma Judicial que el propio Tribunal designara. Tal parece que es este Tribunal el que tiene no sólo el monopo-*49lio de la verdad sino de lo que resulta conveniente para nuestro Sistema Judicial.
En segundo lugar, la resolución emitida, y el “Voto del Tribunal”, parecen cerrarle las puertas a todo plan inme-diato de reorganización del sistema judicial puertorri-queño, condicionando el mejoramiento del sistema a que se hagan unas concesiones que se enumeran y haciendo así caso omiso del cada día mayor clamor, a esos efectos, de los ciudadanos de este País. Parece ser que la mayoría en-tiende que el referido sistema sólo puede ser mejorado con-forme al criterio personal y particular de los integrantes de este Tribunal.
Resulta, cuando menos, sorprendente la aseveración de la Mayoría a los efectos de que se reafirma en su “posición histórica de defender los postulados constitucionales que garantizan una Rama Judicial autónoma e independiente, a fin de que la ciudadanía cuente con un sistema de impar-tir justicia que sea libre e imparcial...”. Resolución, pág. 2. Tal parece que las situaciones varían dependiendo del color del cristal con el que se miren. Preferimos abstenernos de enumerar las ocasiones en que esa misma mayoría, en el pasado, ha permanecido muda e inmutable ante ataques y embestidas á esa independencia judicial; ello por razón de que el mero recuerdo de dichas situaciones resulta ser su-mamente doloroso.
Por otro lado, la resolución y el “Voto del Tribunal” que se emiten en el día de hoy tienen los visos de una “opinión consultiva”; toda vez que por medio de los mismos este Tribunal —al señalar que el Plan del Primer Ejecutivo vul-nera los principios de independencia judicial y de separa-ción de poderes y que el mismo tendrá el efecto de colocar a la Rama Judicial bajo el control de las otras dos (2) Ramas del Gobierno— declara, ipso facto y sua sponte, la incons-titucionalidad de un proyecto de ley, esto es, del Plan de Reorganización Núm. 1 de 1994 sobre la Rama Judicial. Esta determinación que hace el Tribunal no sólo se realiza en total ausencia de una controversia real y contenciosa, y sin siquiera haberse radicado acción alguna ante los tribu-*50nales, sino que es una jurídicamente errónea. Dicha actua-ción podría tener la indeseable consecuencia de amedren-tar a las otras dos (2) Ramas de Gobierno en su legítimo propósito de mejorar el sistema de administración de la justicia en nuestro País en beneficio de la ciudadanía del mismo, para lo cual están constitucionalmente facultados.
No podemos terminar sin expresar que la resolución y el “voto del Tribunal” tienen el transparente y obvio pro-pósito de calmar los exaltados ánimos de los Jueces de Instancia; funcionarios que, con razón, se sienten abando-nados por este Tribunal desde hace mucho tiempo. La co-incidencia de que las referidas ponencias se certifiquen a menos de veinticuatro (24) horas de la celebración de una Asamblea Extraordinaria de la Asociación Puertorri-queña de la Judicatura, en la cual se discutirá la reforma judicial, no puede ser pasada por alto. Mediante resolucio-nes y “votos mayoritarios” como los presentes no se defiende al juez puertorriqueño. Se necesita algo más que mera palabrería.
Dejamos para una ocasión apropiada el expresamos so-bre los méritos de las antes mencionadas propuestas de reforma.
— O —
Voto particular emitido por la
Juez Asociada Señora Naveira de Rodón,
al cual se unen el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernán-dez Denton, Alonso Alonso y Fuster Berlingeri.
I

Introducción

A. Ideología del cambio
El mundo contemporáneo se enfrenta a diversos y com piejos problemas y, como es tradicional, los gobiernos y sus *51sistemas institucionales son los llamados para enfrentarse a éstos. Sin embargo, hoy se cuestiona si estos sistemas tradicionales son adecuados para, atenderlos y solucionar-los y, a su vez, para enfrentar los nuevos retos. Existen teorías que sostienen que los sistemas burocráticos del Go-bierno no tienen la capacidad para ello; que se han conver-tido en obsoletos, en un estorbo en la consecución de obje-tivos y acciones. Fundado en dichas teorías, surge un pensamiento de que es imperativo cambiar los sistemas existentes para lograr acciones que atiendan los nuevos problemas económicos, sociales y políticos, y los nuevos re-clamos y las necesidades de la ciudadanía. D. Osborne y T. Gaebler, Reinventing Government, Nueva York, Ed. Plume, 1993, págs. 1-24. No cabe duda de que todos los sistemas institucionales presentan problemas burocráticos y de otra naturaleza que deben ser atendidos. En ese sentido, la teo-ría del cambio, bien estudiada y aplicada, es una oportuni-dad al presentar opciones para enfrentar los problemas cambiantes y cada vez más complejos. Claro está, el cam-bio no puede constituir un fin en sí mismo. Es decir, cam-biar por cambiar.
En realidad, esta teoría sobre el cambio se ha conver-tido, equivocadamente, en una “ideología” y no en un pro-ceso fundado en los estudios empíricos y en la experimen-tación controlada para evaluar sus efectos y tomar las medidas correctivas correspondientes. Landau, On the Concept of a Self Correcting Organization, 33 Pub. Admin. Rev. 533-542 (nov.-dic. 1973); A. Wildavsky, The Self-Evaluating Organization, 32 Pub. Admin. Rev. 509-520 (sept.-oct. 1972); C. Argyris y D. Schón, Organizational Learning; A Theory of Action Perspective, Ed. Addison Wesley Pub. Co.,1978, págs. 139-142; Heiberg, Nystrum y Starbuck, Camping on Seesaws, Prescription for a Self-De*52signing Organization, 21 Admin. Sci. Q. 41-65 (Marzo 1976); Weick, Educational Organization as Loosely Coupled Systems, 21 Admin. Sci. Q. 112-115 (Marzo 1976). Es fundamental recordar que el cambio fundado en proble-mas y elementos inestables o erróneos incrementa el riesgo del desplome institucional. Herbert, The Architecture of Complexity, The Sciences of the Artificial, págs. 193-229.
No se puede perder de vista o minimizar el principio fundamental de la administración pública de que la confia-bilidad del sistema es tan importante como la eficiencia del mismo. Por lo tanto, la búsqueda de mayor eficiencia no puede menoscabar la confiabilidad del propio sistema. Landau, Redundancy, Rationality and the Problem of Duplication and Overlap, 77 Pub. Admin. Rev. 346-358 (Julio-Agosto 1969). Por otra parte, hay que tener presente que eficiencia no es sinónimo de efectividad. Tratar de lograr mayor eficiencia, per se, podría producir inefectividad en el funcionamiento del sistema y, por consiguiente, el des-plome del mismo, dejando una ciudadanía huérfana de servicios. Sanger, The Challenger Disaster: A case of Discouraged “Feedback” from Engineers Tell of Punishment for Shuttle Testimony, The New York Times Co., 11 de mayo de 1986.(1)
Como cuestión de realidad, la mayor parte de las reor-ganizaciones institucionales generales abarcadoras lleva-das a cabo durante el siglo XX en Estados Unidos no han funcionado y se han convertido en una “historia de retórica”. March y Olson, Organizing Political Life: What *53Administrative Reorganization Tell Us about Government, 77 Am. Pol. Sci. Rev. 281-296 (1983).
B. El compromiso de la Rama Judicial con una verda-dera reforma
Al evaluar el Plan de Reorganización propuesto por el Ejecutivo, quisiéramos dejar claramente establecido que estamos conscientes de que los servicios que ofrece la Rama Judicial, al igual que su eficiencia, pueden ser mejorados. No cabe duda de que los tribunales de Puerto Rico encaran serios problemas que requieren una atención adecuada de modo urgente. La mayor parte de tales pro-blemas existen desde hace mucho tiempo y la propia Rama Judicial los ha denunciado reiteradamente sin conseguir para su solución la acción correspondiente de las ramas políticas del gobierno, que son quienes tienen la autoridad para disponer remedios efectivos para los mismos.
Uno de esos graves problemas, a modo de ilustración, es la inmanejable carga de trabajo que recae año tras año sobre el limitado número de jueces del sistema. En 1992, por ejemplo, los jueces del Tribunal de Distrito y del Tribunal Superior, que sumaban doscientos siete (207) ese año, tuvieron que encarar juntos un total de cuatrocientos ochenta y cinco mil con tres (485,003) casos, para un pro-medio de dos mil trescientos cuarenta y tres (2,343) casos por juez. Esa carga no es sólo onerosa en extremo, sino que es realmente inmanejable, sobre todo cuando se considera que la mayor parte de esos casos traen consigo innumera-bles procesos, trámites y gestiones particulares que requie-ren una cuidadosa y prolongada atención del juez y de su escaso personal de apoyo. Haciendo esfuerzos de gran la-boriosidad, que exceden con gran frecuencia el horario regular de trabajo de otros servidores públicos, estos jueces lograron resolver trescientos cuarenta y siete mil seiscien-tos treinta y siete (347,637) de los casos en cuestión, casi 72% de ellos, o sea, mil seiscientos setenta y nueve (1,679) casos por juez. Se resolvieron tantos casos a costa de gran-*54des sacrificios que a la larga desgastan los recursos huma-nos de la judicatura e impiden el mantenimiento de una estructura judicial permanente y plenamente productiva. Se resolvieron, además, a veces con una premura que no es ideal tratándose de asuntos de tanta importancia como los que se atienden en los tribunales. Aun así quedaron pen-dientes, para el próximo año, miles de casos sin resolver, dando lugar a demoras que la ciudadanía con razón no tolera; dando lugar también a una justicia tardía, que no es la justicia ideal.
Son graves problemas como éste, y otros que identifica-remos más adelante, los que claman una impostergable y prioritaria atención. Una consideración responsable de és-tos, con miras a desarrollar soluciones, cuenta con nuestro más decidido respaldo y apoyo. .
C. Reforma sin dislocación
Ahora bien, cualquier propuesta de cambio que se haga y cualquier plan de reorganización que se vaya a implantar no puede, bajo circunstancia alguna, menoscabar la estabi-lidad y confiabilidad del sistema. Ante la crisis de violencia que estamos viviendo y los serios problemas sociales que confrontamos, Puerto Rico no puede darse el lujo de no tener una Rama Judicial fuerte y vigorosa que enfrente estos retos con valentía. Con el espíritu de lograr lo mejor para nuestro Pueblo es que haremos el análisis de la propuesta.
D. Plan de Reorganización de la Rama Judicial pro-puesto por la Rama Ejecutiva
El 15 de abril de 1994 el Gobernador de Puerto Rico, Honorable Pedro Roselló González, presentó a la Asamblea Legislativa el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994 (en adelante plan de Reorganización). Con el beneficio de dicho plan, del Mensaje del Gobernador al someterlo, del Memorial Explicativo del plan, del Informe Final de la Reforma Judicial del Comité de Reforma Judi*55cial y de la Administración del Tribunal de Primera Instan-cia de 18 de marzo de 1994 (en adelante Comité de Re-forma Judicial); de las deliberaciones sobre dicho informe llevadas a cabo por los participantes en la Conferencia Judicial celebrada el 7 de abril de 1994,(2) y tomando en con-sideración los parámetros establecidos por la Ley Núm. 88 de 15 de noviembre de 1993 —conocida como la Ley de Reorganización de la Rama Judicial de 1993 (4 L.P.R.A. sec. In)— para la reorganización de la Rama Judicial y sin pretender ser exhaustivos, expresamos nuestro parecer institucional sobre el Plan de Reorganización.
HH * — I

Trasfondo general de algunas reorganizaciones de sistemas judiciales encaminadas hacia un sistema unificado

Durante las últimas décadas, los sistemas judiciales de los cincuenta (50) estados de la Nación americana han es-tado involucrados en procesos de evolución y desarrollo. Con el fin de realizar sus responsabilidades eficiente-mente, a través de una mejor administración de los tribu-nales, algunos han pretendido robustecer la calidad de la justicia desarrollando reformas inspiradas en las propues-tas de Roscoe Pound sobre la unificación de los tribunales. (3)
La reestructuración hacia la unificación de los siste-mas judiciales de los estados surge como una solución a problemas tales como la excesiva fragmentación, la auto-nomía disfuncional de numerosas cortes con jurisdiccio-nes limitadas y concurrentes, los jueces con diversas cua-*56lifieacion.es y preparación profesional (en ocasiones legos que presiden procesos civiles), y las diferentes fuentes presupuestarias. (4) Por lo tanto, los propósitos principales de la unificación de los tribunales son reducir la fragmen-tación organizacional que permea en los sistemas judicia-les tradicionales de los estados y centralizar las funciones y responsabilidades administrativas a nivel estatal para proveer un centro de autoridad judicial.(5)
El National Institute of Law Enforcement and Criminal Justice ha identificado cuatro (4) ingredientes principales necesarios para crear la unificación de un sistema estatal de tribunales: (1) consolidación y simplificación de la es-tructura de los tribunales; (2) administración centralizada del sistema; (3) adopción de reglas procesales uniformes a nivel central, y (4) presupuesto centralizado y financiado por el Gobierno estatal.(6)
La administración centralizada del sistema de justicia, a su vez, incluye, por lo menos, cuatro (4) preceptos: (1) aprobación de leyes que autoricen al Tribunal Supremo del estado a formular todas las reglas de procedimientos con o sin la retención del veto legislativo; (2) el derecho del Tribunal Supremo estatal (o del Juez Presidente o del Admi-nistrador de los Tribunales) a nombrar el personal admi-nistrativo del Sistema Judicial; (3) el derecho del Tribunal Supremo estatal (o del Juez Presidente o del Administra-dor de los Tribunales) a ubicar y reubicar todo el personal del sistema de acuerdo con las necesidades del mismo, y (4) *57la asignación presupuestaria proveniente de fondos estatales. (7)
Por otra parte se ha reconocido que la unificación de los tribunales a nivel estatal requiere la creación de un tribunal de apelaciones y de un tribunal de primera instancia. A nivel apelativo, un tribunal unificado combina las funcio-nes de revisión de los casos civiles y criminales. A nivel del Tribunal de Primera Instancia se han desarrollado varios patrones: (1) consolidación de todos los tribunales en algu-nos condados o ciudades; (2) establecimiento de un Tribunal de Primera Instancia de jurisdicción general y reduc-ción del número de niveles de tribunales con jurisdicción civil y criminal, limitada o especializada; (3) creación de un tribunal general de primera instancia y una red unificada de tribunales menores para operar a través del estado (un estado puede tener un tribunal de primera instancia que no incluya en su jurisdicción asuntos municipales, ej., Kansas, Missouri, Oklahoma y Wisconsin); (4) creación de un solo tribunal de primera instancia con jueces del mismo nivel y la abolición de todo tribunal menor (ej., Connecticut y Washington D.C.), y (5) establecimiento de un solo tribunal de instancia pero con dos (2) o tres (3) niveles de jueces (ej., Illinois y Oklahoma tienen jueces y jueces asociados, Art. 6, Sec. 8, Const. Ill.; Art. 7, Sec. 8(a), Const. Okla.; Idaho tiene jueces y magistrados, Idaho Code, secs. 1-702, 1-2203; Kansas tiene jueces y jueces asociados, Kan. Stat. Ann., secs. 20-101, 20-301, 20-1423, 20-2501, y South Dakota tiene Jueces de Circuito, magistrados abogados y magistrados legos, S.D. Codified Laws Ann., secs. 16-6-1, 16-12A-12.1).(8)
De la experiencia de otras jurisdicciones se desprende que determinar qué tipo de estructura, procedimientos o *58grado de unificación es deseable para determinada juris-dicción es una tarea complicada. Requiere que se tomen en cuenta las diferentes y diversas características, circuns-tancias y recursos de cada estado.(9) Hoy no todos los sis-temas judiciales de los estados de la Nación norteameri-cana están totalmente unificados. Algunos aspectos de las operaciones judiciales de unos estados reflejan mayor uni-ficación que otros. Mas esto no es necesariamente un problema.
A system that is too unified may become inflexible and lose advantages offered by local adaptability to changes and responsiveness to unique needs. Consequently, the optimum degree of court unification is a matter of balance between state and local interests, and that balance will vary according to the characteristics of each state.(10)
Todo lo antes reseñado demuestra que resulta indispensable que antes de proponer y adoptar algún plan de reor-ganización de la Rama Judicial se realicen los estudios em-píricos pertinentes. De esta forma se podrán identificar, de forma fehaciente, los problemas, las características y las necesidades particulares del sistema y los recursos dispo-nibles, para luego trazar las metas y los objetivos. No obs-tante, hay que tener presente que no existe un modelo or-ganizacional ideal que resulte adecuado para todos los sistemas judiciales. Nuestra Asamblea Legislativa así lo reconoció en la Ley Núm. 88, supra, que establece los cri-terios para realizar reformas de la Rama Judicial. En la Exposición de Motivos se indica que la reforma que se pro-ponga será “el resultado de estudios realizados por distin-tas entidades y personas producto de la actual estructura y funcionamiento de la Rama Judicial, dentro de nuestro marco constitucional, a través de los años”. 1993 Leyes de Puerto Rico 420, 421. Igual sentido recogió la Exposición *59de Motivos de la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. secs. 1, 2n, 35, 37, 61an, 301), que enmendó la Ley de la Judicatura, Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. secs. 1-2, 31, 33, 35, 37-37b, 61-62r, 91-92, 121-122, 151a-152, 181, 201n-202, 231-232, 301-304, 330-334, 362-362b, 381), cuando expresó que las reformas que son indispensables para mejorar la calidad de la justi-cia “deben resultar de un análisis minucioso de los proble-mas de la Judicatura y los remedios completos a tales pro-blemas, cónsonos con el mandato de nuestra Constitución, que salvaguarden la independencia de la Rama Judicial y que garanticen un sistema judicial unificado, justo, rápido, eficiente y económico”. 1993 Leyes de Puerto Rico 32, 33. Allí enfáticamente se aseveró que no se querían repetir los errores del pasado al imponer “a la Rama Judicial y al Pueblo en general, una estructura judicial sin consulta previa y en contra de los deseos y mejores intereses de la Judicatura y de la comunidad”. Id., pág. 33.
En Puerto Rico no hemos estado ajenos a los movimien-tos de la reforma y unificación de los tribunales. Con la aprobación de la Primera Ley Orgánica de la Judicatura de 1950 se inició la reforma del sistema judicial puertorri-queño y con ella la unificación de los tribunales, proceso que culminó con la adopción de la Constitución del Estado Libre Asociado y de la Ley de la Judicatura de 1952.(11) El Art. V, Sec. 2 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 355, creó una Rama Judicial integrada para los efectos de “jurisdicción, funciona-miento y administración”. De otra parte, la Convención Constituyente delegó en la Rama Legislativa las determi-naciones de competencia y organización. No obstante, se-gún el Ex Juez Presidente Señor Trías Monge, “[l]a enume-ración que se hacía [sobre un sistema integrado] de tales *60aspectos cubría ... todos los necesarios para el logro de una unificación total”.(12)
De hecho, Puerto Rico es líder en los intentos de unifi-cación de los tribunales de Estados Unidos. Cuando se aprobó e implantó nuestro sistema en 1952, “tan sólo un estado, Nueva Jersey, contaba con un sistema judicial to-talmente unificado, aunque California, Connecticut, Maryland y Missouri y algunos condados en otras jurisdiccio-nes, experimentaban con elementos de la integración de tribunales”. (Escolio omitido.)(13)
Hoy tenemos un solo Tribunal de Primera Instancia con tres (3) secciones: Tribunal Superior, Tribunal de Distrito y Tribunal Municipal. Para canalizar de forma ordenada los asuntos a través del Tribunal de Primera Instancia, la Asamblea Legislativa ha aprobado una serie de leyes que establecen la competencia de estas secciones utilizando los criterios de materia, cuantía y territorio. Aunque tenemos varias categorías de jueces con diferentes cualificaciones en cuanto a edad y experiencia profesional para atender asuntos que presentan diferentes grados o niveles de difi-cultad, no tenemos los problemas de múltiples jurisdiccio-nes y competencias que aquejaban a algunos estados de la unión americana cuando comenzaron a unificar sus tribunales. En cuanto a la administración centralizada de los tribunales, en Puerto Rico el Juez Presidente dirige la administración de éstos y tiene la facultad para, de ser necesario, asignar a un juez, no importa su categoría, para atender cualquier asunto presentado ante el Tribunal de Primera Instancia.
De todas formas, a partir de 1952 en Puerto Rico no hemos estado estáticos respecto a la búsqueda de alterna-tivas para mejorar y agilizar el funcionamiento y la admi-nistración de los tribunales, de manera que éstos respon-*61dan mejor a las cambiantes necesidades de nuestro Pueblo. Se han realizado estudios, propuestas y reformas encami-nadas a tales fines.(14) Se propuso en el pasado(15) y se pro-pone ahora la consolidación del Tribunal Superior, de Dis-trito y Municipal siguiendo los modelos de los estados de Connecticut, Dakota del Norte, Minnesota y de la capital federal, Washington, D.C. Ya que el Plan de Reorganiza-ción hace referencia a estos sistemas y los utiliza como modelos, procede que, a grosso modo, examinemos los pro-blemas que confrontaban estas jurisdicciones y las solucio-nes autóctonas que se le encontraron a éstos a través de la reestructuración de los sistemas judiciales.(16) Por ser la jurisdicción de Connecticut la que más influenció el Plan de Reorganización ante nuestra consideración, la discuti-remos aparte y de forma más extensa en el Acápite III.
A. Minnesota
Actualmente el Sistema Judicial de Minnesota consta de un Tribunal Supremo,(17) un Tribunal Apelativo(18) y un Tribunal de Primera Instancia compuesto por once (11) dis-tritos judiciales con jurisdicción general.(19) La administra-ción de los tribunales está centralizada en la Oficina del Administrador de los Tribunales (Court Administrator) *62quien es nombrado y supervisado por el Tribunal Supremo.(20)
Antes de la reorganización del sistema judicial, Minnesota tenía problemas de excesiva fragmentación de los tribunales y de sus respectivas jurisdicciones; presupuesto y administración descentralizada, y preparación, experien-cia y salarios desiguales para los jueces.
Mediante la consolidación, Minnesota unificó las cortes de distrito, de los condados y de los municipios. Ahora, cada distrito canaliza los asuntos que le son sometidos a través de las divisiones de asuntos criminales, civiles, de familia y de menores, entre otras. También eliminó salas especializadas como, por ejemplo, la que atendía violacio-nes de tránsito (Traffic Violations Bureau) y la que veía casos relacionados con ordenanzas municipales (Ordinance Violations Bureau).(21) A pesar de la unificación realizada, todavía hay —en dos (2) distritos— un tribunal de testa-mentaría o sucesorio (Probate Court)(22) y un Tribunal Municipal en los condados de Hennepin y Ramesy.(23) El es-tado cuenta, además, con un programa de arbitraje llamado Resolución de Disputas de la Comunidad (Community Dispute Resolution) que sirve para resolver dispu-tas entre partes que se someten voluntariamente a dicho programa.(24) Por último, se creó, para resolver reclamacio-nes de menor cuantía, un Tribunal de Conciliación (Conciliation Court) como una división del Tribunal de Distrito. (25)
B. Dakota del Norte
Antes de la reforma judicial, Dakota del Norte tenía un *63sistema judicial totalmente fragmentado. Habían tribuna-les de distrito, tribunales del condado con jurisdicción am-plia o general, tribunales del condado con jurisdicción limi-tada, Jueces de Paz y tribunales municipales. Solamente los jueces de los tribunales de distrito y de los condados con jurisdicción limitada tenían que ser abogados.
Contrario a Puerto Rico, los móviles de la reorganiza-ción incluían resolver los problemas sobre la diversidad en los requisitos en la educación y/o adiestramiento de los jue-ces, la disparidad en los sueldos de los jueces, el alto nú-mero de plazas judiciales comparado con la densidad po-blacional del estado y la movilización de los jueces a través del estado debido a la fragmentación de tribunales y jurisdicciones.
La reforma judicial en Dakota del Norte consolidó los tribunales de distrito, de los condados y de las cortes mu-nicipales en un Tribunal de Primera Instancia con jurisdic-ción general. Este tribunal está compuesto por siete (7) distritos.(26) La consolidación fue paulatina y culminará en 1995.
Por otra parte, se redujeron las plazas de jueces, aunque aún existen las de magistrados, funcionarios judiciales con responsabilidades adjudicativas (judicial referees) y jueces temporeros.(27) El Tribunal Supremo de Dakota del Norte es responsable de la administración de los tribunales.(28)
C. Washington, D.C.
A través de su historia, la capital de la Nación ha tenido muchos tribunales y ha sufrido cambios continuos en el Sistema Judicial, lo que ha creado una gran confusión.(29) *64El sistema judicial del Distrito de Columbia estaba carente de coherencia, visión y planificación. (30) No fue sino hasta 1970 que el Congreso norteamericano inició la reorganiza-ción planificada de los tribunales del Distrito de Columbia, aprobando el Court Reform and Criminal Procedure Act.(31) Mediante esta ley se consolidaron tres (3) tribunales: el Tribunal de Asuntos Generales (Court of General Session), el Tribunal de Distrito de Menores (District’s Juvenile Court) y el Tribunal de Asuntos Contributivos (Tax Court), en un tribunal general llamado el Tribunal Superior del Distrito de Columbia (Superior Court of the District of Columbia). Este tiene jurisdicción sobre todos los asuntos civiles y sobre los casos criminales bajo las leyes del Dis-trito, excepto aquellos que. son de jurisdicción exclusiva de los tribunales federales. Dicho tribunal tiene cinco (5) sec-ciones: Criminal (Criminal), Familia (Family), Testamen-taría (Probate) y Contribuciones (Tax Divisions) y puede ser dividido en todas aquellas secciones que el Tribunal Superior considere necesarias.(32) Además, cuenta con una división para atender reclamaciones de menor cuantía (Small Claims and Conciliation Branch).(33) Para poner en vigor el principio de unificación, el Congreso eliminó las numerosas cortes especializadas con jurisdicción limitada que existían y aumentó el número de jueces del Tribunal Superior.
La Corte de Apelaciones del Distrito de Columbia (District of Columbia Court of Appeals) es el más alto tribunal del foro.(34) Las decisiones de este tribunal las puede revi-sar el Tribunal Supremo de Estados Unidos.(35)
En cuanto a la administración de los Tribunales del Dis-*65trito de Columbia, el Congreso delegó esta función a un comité (Joint Committee on Judicial Administration in the District of Columbia) compuesto por el Juez Presidente del Tribunal de Apelaciones, un Juez Asociado de este Tribunal, el Juez Presidente del Tribunal Superior y dos (2) Jue-ces Asociados de este Tribunal. Este comité tiene bajo su supervisión al Oficial Ejecutivo de los Tribunales de Dis-trito de Columbia, funcionario a cargo de la administración. (36)
D. Observaciones generales
En los sistemas judiciales de los estados que hemos exa-minado y que fueron tomados como modelo para la pro-puesta reforma no se adoptó un modelo de unificación uniforme. Los diferentes tribunales de primera instancia que se crearon tenían jurisdicción general y divisiones para canalizar los asuntos en términos de materia y cuantía. En algunos de los estados también se crearon otros funcionarios judiciales con responsabilidades adjudi-cativas (referees), magistrados, etc., para la tramitación de los casos. En otros aún subsisten tribunales especializados para cierto tipo de asuntos. Todo lo cual demuestra que las reorganizaciones mediante la unificación de los distintos sistemas judiciales se hicieron de forma autóctona y esta-ban encaminadas a resolver los problemas específicos que habían sido previamente identificados a través de estudios empíricos.
Cabe señalar que ninguno de los estados en los que se ha fundado la actual propuesta para la reforma judicial tenía el grado de unificación alcanzado en Puerto Rico tras la adopción de la Constitución del Estado Libre Asociado en 1952. Por lo tanto, los problemas de dichos estados no eran ni son los que enfrentamos actualmente en nuestro sistema.
*66III

Expresiones generales sobre el Plan de Reorganización de la Rama Judicial de 1994

Primeramente quisiéramos reconocer que existen en nuestro Sistema Judicial serios problemas de acumulación de casos, retraso en los señalamientos, en el envío de las notificaciones por las Secretarías y en la solución de los casos, y que nos hace falta modernizar el ofrecimiento de los servicios utilizando lo que la tecnología moderna tenga que ofrecer y que en muchos sitios carecemos del personal de apoyo y de las facilidades adecuadas. Debemos, pues, examinar si el Plan de Reorganización también atiende es-tas áreas que nos preocupan. La solución de estos proble-mas resulta indispensable para lograr el objetivo básico del Plan de Reorganización de que los tribunales puedan dis-poner de forma “justa, rápida, efectiva y eficiente de los [casos] sometidos ante [su] consideración”. Mensaje del Go-bernador, pág. 2.
Para colocar el plan propuesto en correcta perspectiva, comenzaremos por auscultar cómo fue que se realizó la re-organización en el estado de Connecticut. Éste fue uno de los estados en donde se implantaron los estándares de ad-ministración judicial establecidos por la A.B.A. y en el que más se apoyaron los autores del Plan de Reorganización. A.B. Fisser, “Structural change and its Implementation in the Connecticut Court System”, en Court Reform in Seven States, Virginia, Ed. A.B.A., 1980, págs. 57-86.
En Connecticut, antes de llevar a cabo los cambios en la estructura del tribunal, se identificaron los problemas exis-tentes mediante estudios empíricos y teóricos. Se encontró que el principal problema en ese estado era la ramificación que había en el sistema de justicia. Es decir, existían alre-dedor de trece (13) tribunales, cada uno con jurisdicción exclusiva en determinadas materias. Ello provocaba, entre otras cosas, acumulación y atraso en la solución de los *67casos. También existía una gran cantidad de jueces, multi-plicidad de sistemas administrativos y diversas reglamen-taciones y procedimientos para los distintos tribunales.
La consolidación allí realizada, distinto a lo que ahora se pretende en Puerto Rico, fue el producto de varios estu-dios, tanto teóricos como empíricos, llevados a cabo por or-ganizaciones públicas y privadas. En la reforma realizada en Connecticut, la Rama Judicial tuvo una participación activa y determinante. Mucho antes de llevarse a cabo la unificación se realizó un desarrollo administrativo consis-tente en la centralización de las funciones de los distintos componentes de la Rama Judicial. Entré los asuntos estu-diados estuvo el determinar la adecuación de la infraes-tructura con especial énfasis en el número de empleados y otros recursos necesarios para lograr la reforma y la dispo-nibilidad de facilidades físicas. La Oficina de Análisis Ge-rencial de la Rama Judicial llevó a cabo estudios sobre el funcionamiento de los tribunales y se hicieron proyecciones en cuanto al volumen de trabajo que generaría la consolidación. De igual forma se estudió el impacto fiscal que tendría la restructuración del Sistema Judicial.
Los artículos que se han escrito sobre la reorganización del estado de Connecticut señalan como logros importan-tes, aim antes de culminarse el proceso de unificación, los siguientes:
1. La creación de un director administrativo de los tribunales.
2. La presentación de im informe anual al Gobernador y a la Legislatura sobre las facilidades requeridas para la reforma.
3. La creación de un sistema computadorizado de pro-cesamiento de datos para brindar información estadística que ha de ser utilizada en la implantación de los planes y para realizar proyecciones sobre el movimiento de casos que produciría la unificación.
4. La creación de una oficina de planificación.
*685. La centralización de todos los asuntos de personal.
6. El otorgar poder a la Rama Judicial para aprobar sus reglas de funcionamiento.
7. La creación de una oficina que estudiara las reglas procesales existentes y ver como se afectarían con los cam-bios estructurales que deben realizarse.
8. El establecimiento de doce (12) distritos judiciales unificados en una sola jurisdicción.
9. La creación de jueces administradores para las dis-tintos distritos judiciales.
10. La autoridad concedida al Juez Presidente para la flexible utilización de las facilidades, el personal y las asig-naciones judiciales.
11. La eliminación gradual de la jurisdicción exclusiva de los distintos tribunales y el establecimiento de una ju-risdicción general.
12. El establecimiento de un control administrativo centralizado.
Una de las dificultades con que se confrontó y tuvo que superar el estado de Connecticut para llevar a cabo la uni-ficación fue lo relacionado con las facilidades físicas. Mu-chas de éstas eran inadecuadas y estaban subdesarrolla-das o mal ubicadas. Esto surgió del estudio evaluativo que se hizo de las facilidades existentes. Hubo que planificar para adecuar, de forma ordenada, las facilidades existentes a las necesidades de la reorganización proyectada antes de aprobarla e implantarla. Como podrá observarse, antes de llevarse a cabo la consolidación se realizaron una serie de estudios y se dieron varios pasos preliminares que sirvie-ron para ofrecer una idea clara de qué era lo que se quería lograr y la forma efectiva de hacerlo.
El artículo de Fisser destaca que hubiese sido muy difí-cil, sino imposible, llevar a cabo los cambios estructurales necesarios para el éxito de la reorganización si a la Rama Judicial se le hubiese requerido que los realizara simultá-neamente con la implantación de la unificación y los cam-*69bios administrativos que ésto entrañaba. La capacidad ad-ministrativa y la infraestructura física de la Rama Judicial se desarrolló adecuadamente, antes de aprobar la legisla-ción que consolidaba los distintos tribunales. Los cambios estructurales fueron sustentados y avalados por estudios en los cuales se recogió y evaluó evidencia empírica.
Fue luego de realizar las gestiones antes reseñadas que el Sistema Judicial de Connecticut quedó establecido de forma consolidada y centralizada. En la actualidad su ju-dicatura está considerada como la que más se acerca a un sistema unificado en Estados Unidos.(37) Este estado tiene un solo tribunal de primera instancia, una sola clase de jueces y un sistema administrativo centralizado.
La Oficina Administrativa Central se encarga de super-visar y controlar todos los aspectos del Sistema Judicial. Todo lo relacionado con asuntos judiciales y administrati-vos se maneja desde dicha oficina. El Sistema Judicial de Connecticut es un organismo simple que combina todos los aspectos administrativos y judiciales en una estructura directiva central.
Existe un solo Tribunal de Primera Instancia —el Tribunal Superior— que opera con una sola clase o categoría de juez. Los jueces son asignados, después de un tiempo predeterminado, a una nueva localización. Todas las cortes funcionan bajo un sistema unificado de reglas y procedimientos. Existen tres (3) divisiones del Tribunal Superior: civil, criminal y familia. Cada una de las cuales tiene un Juez Presidente {Chief Justice). Cada distrito judicial tiene un Juez Administrador con autoridad sobre to-dos los Jueces Superiores. Éste actúa en coordinación con el Director Administrativo de los Tribunales. También hay una oficina administrativa de los tribunales que tiene, am-plias facultades relacionadas con los aspectos administra-tivos de la Rama Judicial.
La aprobación de reglas de procedimientos para el tri*70bunal, así como la asignación de los jueces se realizan de forma central. Asimismo, la mayoría de los servicios admi-nistrativos tales como educación judicial, presupuesto, personal y relaciones con la comunidad son responsabilidad de la administración central de los tribunales. La relación en-tre la administración y los niveles locales está bien definida. Las salas tienen su propia Secretaría enlazada directamente con la oficina central. También la Secretaría responde a unas dependencias de la oficina central tales como servicios fiscales, administración de recursos y siste-mas de información. Se ha destacado que aunque el Sis-tema Judicial de Connecticut es relativamente simple, en realidad es un sistema complejo, orientado hacia un fuerte control centralizado con escasa autonomía local.
Utilizando esta experiencia, mediante el Plan de Reor-ganización que hoy se encuentra ante la consideración de la Asamblea Legislativa, se pretende establecer un “siste-ma vertical que consiste en un Tribunal de Primera Ins-tancia consolidado, de jurisdicción original con competen-cia unificada para atender todo tipo de casos y causas; de un tribunal intermedio [de] apelaciones] y del Tribunal Supremo”. Mensaje del Gobernador, supra, pág. 3. En el Tribunal de Primera Instancia habrá una sola sección y una sola categoría de juez, el Juez Superior, “auxiliados por oficiales judiciales con adiestramiento y entrenamiento técnico jurídico denominados Jueces Magistrados”. En cuanto a la competencia en sí, el Plan de Reorganización expone que sea la Rama Judicial la que organice “los ca-lendarios, según el tipo de casos y su estimada compleji-dad, en lugar de la cuantía en controversia, en casos civi-les, o la gravedad del delito, en casos criminales”. Finalmente, el Plan de Reorganización incluye el derecho de apelación en casos civiles y criminales. Para esto se crea un tribunal intermedio, el Tribunal de Apelaciones, y se amplía la competencia del Tribunal Supremo. Mensaje del Gobernador.
*71Estos cambios, de acuerdo con los autores del Memorial Explicativo del Plan de Reorganización(38) se hacen nece-sarios porque la Ley de la Judicatura de 1952 nos apartó de los principios fundamentales del concepto de unificación discutidos en la Asamblea Constituyente. Concluyen que los objetivos de dicha pieza legislativa no fueron alcanza-dos debido a que no se logró la simplificación del sistema, la eficiencia, la óptima utilización de los recursos, el prin-cipio de igualdad y acceso fácil para el pueblo a los tribu-nales y la justicia igual para todos. Véase, también, Men-saje del Gobernador.
Distinto a lo que ocurrió en las jurisdicciones estatales que se tomaron como modelo y a lo expresado por la Asam-blea Legislativa y las Leyes Núms. 88 y 11, supra, los cam-bios propuestos en el Plan de Reorganización no están fun-dados en estudios empíricos. En el Memorial Explicativo ni siquiera se identifican las fuentes de donde se deriva la conclusión de que existe el determinado problema que de forma general y cónclusoria se señala(39)
Resumiendo. El análisis del Memorial Explicativo, del Mensaje del Gobernador, de la información recopilada so-bre lo ocurrido en Connecticut, de los criterios establecidos por la A.B.A. y de la Ley Núm. 88, supra, refleja que el estudio que sirve de fundamento a la legislación propuesta *72adolece de serias deficiencias, de las cuales se pueden des-tacar las siguientes:
1. No se identifican claramente cuáles son los proble-mas que confronta actualmente la Rama Judicial. El Memorial Explicativo hace unas menciones generales de las deficiencias que, de acuerdo con los autores, tiene en estos momentos nuestro Sistema Judicial. Mas, sin embargo, no surge cómo y a base de qué se identificaron estos proble-mas, ni se explica en qué consisten, ni se acompaña estudio empírico alguno para sustentar la existencia de los mismos.
2. Tampoco se ha hecho un estudio del desarrollo de las capacidades administrativas y físicas que debe llevarse a cabo en la Rama Judicial antes de realizar cualquier cambio estructural, ni de los recursos que se necesitarán para viabilizar el cambio.
3. No se explican detalladamente cuáles son los crite-rios establecidos por la A.B.A. para lograr la unificación de los tribunales. Tampoco se señalan con. cuáles de éstos he-mos cumplido ya y cuáles son incompatibles con nuestras necesidades y con nuestro actual sistema.
A pesar de estas importantes deficiencias, y partiendo del fundamento de que todo sistema es susceptible de ser mejorado, y de que tenemos el deber de ofrecer los servicios más eficientes y justos posibles, y enfrentarnos con mente abierta a los retos que ofrece una sociedad en constante cambio, con problemas nuevos ni siquiera planteados hace algunos años, discutiremos el Plan de Reorganización propuesto y haremos ciertas observaciones y recomenda-ciones.
Como puntualizamos anteriormente, en Puerto Rico, desde hace más de cuarenta (40) años, es decir desde la aprobación de nuestra Constitución, teníamos la mayor parte de los logros alcanzados por Connecticut al unificar sus tribunales. Desde esa época nuestros tribunales cons-tituyen un sistema judicial unificado en cuanto a jurisdic-*73ción, funcionamiento y administración. Art. V, Sec. 2, Const. E.L.A., supra. El Tribunal Supremo tiene la facul-tad para adoptar las Reglas de Evidencia, de Procedi-miento Civil y Criminal. Art. II, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1. La Sec. 7 del Art. II de la Constitución, L.P.R.A., Tomo 1, establece que el Tribunal Supremo adop-tará las reglas para la administración de los tribunales y que el Juez Presidente dirigirá la administración del sis-tema judicial y nombrará al Director Administrativo de los Tribunales. El Juez Presidente tiene amplia discreción y flexibilidad para utilizar las facilidades, el personal, la asignación y la ubicación de los funcionarios judiciales. Ad-ministrativamente, la Oficina de Administración de los Tribunales (O.A.T.) ofrece apoyo a las operaciones judiciales en los Centro Judiciales, tales como la Secretaría. Tam-bién, los Alguacilazgos han sido unificados.
Nuestra amplia experiencia con un sistema unificado centralizado podría resultar de gran beneficio y utilidad a aquellas jurisdicciones que recién comienzan a experimen-tar en esta área. Pasemos ahora a examinar, de manera general, los aspectos principales de la reorganización que se propone, con excepción de la figura del Juez Magistrado que la discutiremos en el Acápite IV.
A. Consolidación de Tribunales
La premisa básica de la reorganización propuesta es que la consolidación simplifica la estructura de los tribu-nales porque crea una sola categoría de juez, un solo tribunal de primera instancia (el Tribunal Superior), una sola sección con jurisdicción general y competencia unificada en cuanto a materia, cuantía y gravedad del delito. Esta teo-ría señala que al hacerse la reorganización y establecerse tribunales con muchos jueces de una misma clase y cate-goría con amplia jurisdicción y competencia unificada per-mite asignaciones flexibles, lo cual, a su vez, tiene como resultado el reducir el atraso y la acumulación de casos. Se continúa razonando que esto, a su vez, produce economías, *74ya que se hace una utilización más eficiente de las facili-dades y equipo al eliminar las compras duplicadas y con-solidar el personal de apoyo. En Puerto Rico no tenemos estos problemas.
Nosotros ya poseemos la flexibilidad en las asignaciones de jueces centralizada en el Juez Presidente y la Adminis-tración de los Tribunales. Lo que no poseemos es la compe-tencia unificada con la distribución de casos a través del sistema fundada en la estimada complejidad del caso, no en materia, cuantía o gravedad del delito y jueces de una sola categoría, entiéndase que tengan la misma experien-cia profesional. Más adelante en el Acápite V discutiremos en detalle cómo el Plan de Reorganización trata este con-cepto de competencia unificada.
De acuerdo con el Memorial Explicativo, los Jueces de Distrito, que son ascendidos de categoría, a Jueces Supe-riores, al no estar designados para realizar las tareas de tribunales inferiores ampliarán la capacidad de los tribu-nales para hacer justicia. Ahora bien, la principal diferen-cia sobre este particular entre el sistema actual y el pro-puesto consiste en la falta de competencia unificada y en que no todos los jueces en Puerto Rico son de la misma categoría, o sea, no tienen la misma experiencia profesio-nal y clasificación. A aquellos de menor experiencia, como norma general, se les otorga competencia sobre asuntos que conllevan un menor grado de dificultad y claro está devengan un salario más bajo y tienen un término de nom-bramiento menor. Para flexibilizar las normas de asigna-ción de casos mediante la creación de una competencia vertical unificada administrada por la Rama Judicial no es necesario alterar la estructura del sistema actual.
B. Administración centralizada
La administración centralizada implica crear una es-tructura jerárquica que le ofrece la responsabilidad admi-nistrativa primaria al Juez Presidente y al Administrador de los Tribunales. También aumenta la eficiencia de los *75tribunales al eliminar la doble planificación y asegura que ésta se lleve a cabo por personal especializado. Además, la administración centralizada permite una planificación sis-temática, fomentándose el uso más eficiente de los recursos de la Rama Judicial. La facultad de asignar los jueces y el personal de apoyo para balancear la carga de trabajo es su eje central.
En fin, la administración centralizada contribuye a lo-grar la eficiencia, uniformidad e igualdad en la operación de los tribunales y de esta forma mejorar la calidad de la justicia que se imparte. Esto ya lo tenemos en Puerto Rico. Lo que hay que auscultar es por qué en ocasiones no arroja los resultados deseados y qué se puede hacer para corregir estas fallas.
C. Reglamentación centralizada
La reglamentación centralizada implica conferir, en nuestro caso, al Tribunal Supremo, la autoridad para re-glamentar materias administrativas y procesales. Esta fa-cultad, al uniformar los procedimientos, promueve la efi-ciencia y la percepción de justicia igual para todos, al mismo tiempo que sirve de apoyo a la independencia de la Rama Judicial al concederle a ésta la autoridad para go-bernar sus asuntos internos. El peritaje que tiene esta rama sobre las operaciones de los tribunales hace que su reglamentación sea más efectiva que si ésta proviniera de la Asamblea Legislativa. Por último, la reglamentación que establece el Tribunal Supremo está menos propensa a influencias político-partidistas y otros factores irrelevantes. Esto es básicamente así en Puerto Rico, con la excepción de que aquí la facultad de “crear y suprimir tribunales, con la excepción del Tribunal Supremo, y [de determinar] su competencia y organización” la tiene la Rama Legislativa. Art. V, Sec. 2, Const. E.L.A., supra, pág. 355. Esto, a tenor con lo que reflejan las estadísticas reco-piladas por la Administración de los Tribunales, ha tenido en ocasiones, como resultado, la mala distribución de los *76limitados recursos de la Rama Judicial, créandose sedes donde no son necesarias y desatendiendo necesidades ur-gentes en otras áreas.
D. Presupuesto unificado
El presupuesto unificado concede a la cabeza adminis-trativa de la Rama Judicial la capacidad para preparar y administrar un presupuesto que incluya todos los gastos operacionales del Sistema Judicial. Éste está diseñado para aumentar la eficiencia en la operación de los tribuna-les de varias formas. Entre otros beneficios, a través de la centralización se reducen los costos de la preparación del presupuesto; se asegura que personal especializado prepare el mismo, y se puede realizar una mejor distribución de los recursos con la visión de planificar para atender las necesidades presentes y futuras del sistema.
La unificación presupuestaria facilita la adopción de otras reformas administrativas y la recopilación de infor-mación sobre las necesidades de los tribunales y sus gastos. Ello permite que el director administrativo judicial pueda distribuir los fondos de forma equitativa y asegura la adecuada administración de los programas. Esto es esencialmente así en Puerto Rico.
E. Financiamiento estatal
El financiamiento estatal de las cortes, con autonomía presupuestaria, hace que la responsabilidad fiscal de todos los aspectos de la operación de los tribunales, tales como aranceles y multas, esté contenida en el tesoro estatal, al mismo tiempo que promueve la independencia judicial. El financiamiento estatal asegura que exista paridad en cuanto a los servicios de los tribunales a través de todo el estado. También ayuda a la integración del Sistema Judicial porque facilita la planificación y la administración judicial a nivel estatal. Ésta es nuestra situación prevaleciente.
Como se habrá podido observar, en cuanto al financia-*77miento, en Puerto Rico ya existen la mayor parte de los elementos mencionados, con excepción de la autonomía presupuestaria. También tenemos la consolidación juris-diccional y administrativa de los tribunales, con excepción de la creación de una sola categoría de juez y de una com-petencia unificada en cuanto a cuantía, materia y grave-dad del delito a tenor con las normas adoptadas por la Rama Judicial.
IV

Comentarios sobre el Plan de Reorganización de la Rama Judicial

Constituyen principios básicos elementales de sana ad-ministración el que toda reorganización que se proponga vaya dirigida a resolver algún problema y que el personal esté cualificado a tono con sus funciones y que, tanto la subcualificación como la sobre cualificación del personal empleado produzca efectos detrimentales que menoscaban la posibilidad de éxito de las metas y los objetivos que se persiguen mermando la efectividad del sistema y constitu-yendo una mala utilización de los recursos disponibles. Además, se corre el riesgo de que se desestabilice todo el sistema causando su desplome.
Para evaluar el Plan de Reorganización resulta indispensable que primero identifiquemos los problemas del Sistema Judicial, para así poder analizar si los cambios propuestos realmente van encaminados a resolverlos.(40) Del Memorial Explicativo y del Mensaje del Gobernador surgen como metas de la reorganización las siguientes:
(1) La simplificación del sistema mediante la creación *78de una estructura simple, con divisiones sencillas entre los tribunales, lo cual, concluyen logrará una mayor eficiencia.
(2) Lograr la óptima y más efectiva utilización de los recursos de la Rama Judicial.
(3) Lograr igual y fácil acceso para el Pueblo a los tribunales y lograr que éstos impartan justicia — “justicia igual para todos”.
(4) Crear un derecho de apelación tanto para casos ci-viles como para casos criminales.
El Informe Final del Comité de Reforma Judicial y de la Administración del Tribunal de Primera Instancia, a su vez, identificó como las críticas más comunes al sistema actual las siguientes: (1) un sistema judicial de jerarquías que resulta ineficaz en la utilización de los recursos dispo-nibles; (2) ausencia de poder de la Rama Judicial para es-tablecer las sedes de los tribunales; (3) ausencia de auto-nomía presupuestaria de la Rama Judicial; (4) el procedimiento para los nombramientos y la renominación de jueces, y (5) la falta de accesibilidad de la justicia apelativa. (41)
De otra parte, la Administración de los Tribunales nos informa, y surge de las estadísticas que allí se recopilan, que el sistema se enfrenta con una distribución desbalan-ceada de los casos entre las diferentes sedes. Además, nos indican que algunos tribunales tienen serios problemas de falta de personal de apoyo y facilidades inadecuadas, espe-cialmente en los de menor jerarquía. También nos identifi-caron como problemas la acumulación de casos, las tardan-zas en los señalamientos y en las notificaciones que hacen las secretarías, una falta de atención adecuada a los ciuda-danos que acuden al tribunal en busca de ayuda. Por otra parte, nuestra experiencia nos ha demostrado que los ciu-*79dadanos se quejan de las prórrogas que se otorgan, las que consideran excesivas, especialmente en casos criminales. Cabe señalar que estos ciudadanos a veces carecen de una cabal comprensión del rol de los tribunales y de cuáles son sus atribuciones y limitaciones. En ocasiones, esta falta de conocimiento produce grandes insatisfacciones con el sis-tema, ya que éste no llena, ni puede llenar, sus expectativas. Resulta evidente también que el sistema no se ha podido aprovechar de las ventajas que ofrece la tec-nología moderna para modernizar y mejorar los servicios que ofrece. Con todo esto en mente, analizaremos el Plan de Reorganización, (42)
A. Consolidación del Tribunal de Primera Instancia
1. Creación de una sola sección
Del Plan de Reorganización surge que el logro de las primeras tres (3) metas previamente señaladas gira alre-dedor del concepto de la consolidación del Tribunal de Pri-mera Instancia, siendo su puntal de lanza la creación de una sola sección y de un solo nivel de juez, el Juez Superior, para atender todos los casos y las controversias que ante dicho tribunal se presenten, no importa el nivel de dificultad, junto con la paulatina eliminación de los Jueces de Distrito y Municipales, y la creación de un nuevo fun-cionario sui generis que tendrá algunas de las facultades de un juez y se le conocerá con el nombre de “Juez Magis-trado”, aunque realmente no es un juez. Esto va acompa-ñado de una unificación de las competencias por razón de cuantía, materia y gravedad de los delitos (competencias verticales), que han sido tradicionalmente fijadas por la Asamblea Legislativa. Se le traspasa a la Rama Judicial la facultad para establecer las normas sobre la asignación de *80casos. La Asamblea Legislativa mantiene, sin embargo, las competencias territoriales y la fijación de las sedes, por la Asamblea Legislativa. Pasemos a discutir las disposiciones del Plan de Reorganización que específicamente van enca-minadas a lograr esta consolidación.
El Art. 5.001 establece que el Tribunal de Primera Ins-tancia estará compuesto de una sola sección. Plan de Reor-ganización de la Rama Judicial, Oficina del Gobernador, 28 de febrero de 1994, pág. 25. El Art. 5.002, titulado “Ju-risdicción; transferencia de casos”, a su vez, le otorga al Tribunal de Primera Instancia jurisdicción original para actuar en todo procedimiento civil o criminal que se pre-sente, sin embargo, hace el siguiente caveat “según se dis-pone en este Plan de Reorganización”. (Enfasis suprimido.) Id., pág. 24. En ese mismo artículo se ratifican las compe-tencias territoriales actuales al disponer que en términos territoriales los casos se presentarán en aquella sala en la que bajo la previa legislación se hubiesen presentado. En-tonces, inexplicablemente, se añade que “no se desesti-mará caso alguno fundado en haberse sometido a una sec-ción sin jurisdicción o autoridad”. Id. Esta disposición no es necesaria pues TODOS los tribunales tienen la misma ju-risdicción y sólo se puede desestimar un caso por falta de jurisdicción cuando NINGÚN Tribunal de Primera Instan-cia en nuestro Sistema Judicial tenga jurisdicción para verlo. Con relación a la mención de más de una sección en distintas disposiciones del Plan de Reorganización, su Art. 9.006, supra, dispone que cualquier mención a más de una sección “permanecerá en vigor como subsecciones del Tribunal Superior” durante el período de abolición de los Tribunales Superior y de Distrito.
En el Art. 5.003 del Plan de Reorganización, supra, pág. 24, titulado “Competencia del Tribunal Superior”, se hace un listado de ocho (8) asuntos sobre los cuales el tribunal “conocerá”. Aunque en el título se indica que se está ha-blando de competencia, debido a su contenido y a que sólo *81existirá una sola sección parece que se está refiriendo a jurisdicción sobre la materia. O sea, que en vez de simpli-ficar la materia de jurisdicción y competencia, al hacer un listado, el cual aparenta ser enumerativo, no exhaustivo, se está complicando la determinación sobre si el tribunal puede o no conocer de un asunto en particular. Todo esto se complica, aún más, si se toma en cuenta que se le está otorgando al Tribunal Supremo facultad para adoptar nor-mas de competencia vertical. Art. 5.002, supra.(43)
Con respecto al sistema de competencia unificada que se establece en el Plan de Reorganización, en el Mensaje del Gobernador se expresa que éste es “imprescindible en el manejo de toda la carga actual de trabajo de los tribunales”. Continúa diciendo que “[l]a división de compe-tencia en tres (3) secciones que actualmente tiene el Tribunal de Primera Instancia usualmente conduce a la inefi-ciencia y a la discrepancia en cuanto a la mejor manera de disponer de los casos”. Concluye que la creación de una sola sección “podría eliminar la ineficiencia de mantener sistemas separados de disposición de casos, organizando los calendarios, según el tipo de casos y su estimada com-plejidad, en lugar de la cuantía en controversia, en casos civiles, o la gravedad del delito, en casos criminales”.
Al implantar un sistema de esta naturaleza, hay que tomar en cuenta que la determinación de la estimada com-plejidad de un caso con el propósito de asignarlo se tendrá *82que hacer al inicio; es decir, al momento de presentarse la demanda en los casos civiles y al momento de presentarse la denuncia o acusación en los casos criminales.
En el procedimiento civil moderno se acepta que una demanda tiene simplemente la misión de notificar a la parte contraria, a grandes razgos, la reclamación que se hace en su contra. Moa v. E.L.A., 100 D.P.R. 573, 586 (1972); Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959). De igual forma, el pliego acusatorio tiene como fun-ción básica informarle al acusado que se ha iniciado un proceso judicial en su contra para que, prontamente, ges-tione y ponga en acción los elementos de defensa con los cuales enfrentar la acusación. Rabell Martínez v. Tribunal Superior, 102 D.P.R. 39, 42 (1974).
De lo anterior surge que la determinación de la comple-jidad del caso tendrá que hacerse a priori fundándose en la información que surge de los antedichos documentos. Esto llevará, inevitablemente, a que se tengan que desarrollar reglas o criterios de competencia fundados en lo que la ex-periencia ha demostrado que, como regla general, resultan ser los casos de mayor o menor complejidad. Esto es preci-samente lo que recogen actualmente las normas procesales de competencia a fin de evitar la anarquía. Lemar S.E. v. Vargas Rosado, 130 D.P.R. 203 (1992). Tendrá, por ende, que identificarse la complejidad de los asuntos de forma sencilla utilizando básicamente los criterios tradicionales de cuantía y materia en los casos civiles y la gravedad de los delitos en los casos criminales.
A pesar de lo antes señalado, consideramos que la flexi-bilización de las normas de competencia mediante la uni-ficación de las mismas y el traspaso a la Rama Judicial de la facultad para adoptarlas podría arrojar los resultados positivos que se persiguen, siempre y cuando se unifiquen todas las normas de competencia, incluyendo las territoria-les, y se le dé injerencia activa a la Rama Judicial en la creación de las sedes. Esto es así, pues muchos de los pro-blemas de acumulación de casos ocurren porque existe un *83desbalance en la cantidad de casos generados por las dis-tintas regiones. La rígida estructura de la competencia territorial actual, junto con la inadecuada distribución de las sedes, impide la efectiva utilización de los recursos, tanto humanos como físicos. Una verdadera unificación de todas las competencias, acompañada de una redistribución de las sedes, con especial atención a las necesidades generadas por los reclamos de servicios de la ciudadanía en las dis-tintas regiones, si se enfrenta con los problemas de acumu-lación de los casos, así se logra una mejor utilización de los recursos.
Si se facilita la distribución de los casos a través del sistema sin las cortapizas de las competencias territoriales y sedes que no respondan a las verdaderas necesidades del mismo, estaríamos, de forma realista, confrontándonos con uno de los problemas más serios que se está tratando de corregir. Para lograr una completa efectividad, la Rama Judicial tendría que utilizar, como parte de su facultad para asignar los casos, el redistribuirlos cuando, por ha-berse hecho una determinación inicial equivocada, se con-gestione el calendario de algún juez, provocando así atra-sos en la resolución de los asuntos en los casos ante su consideración.
Ahora bien, para lograr este resultado no es necesario que se eliminen las tres (3) secciones hoy existentes. Basta con que se le otorgue a la Rama Judicial la facultad para distribuir entre estas secciones los casos que se presenten. Estimamos que sería irresponsable implantar un cambio en la estructura del sistema de la naturaleza del que se propone, sin que realmente sea necesario y sin que previa-mente se hayan hecho estudios empíricos, y los cambios administrativos, desarrollando la capacidad administra-tiva y la infraestructura física del sistema. Crearía, sin justificación alguna, inestabilidad y mermaría la confiabi-lidad en la Rama Judicial, todo esto en un momento cuando umversalmente se reconoce la gran importancia *84que tiene el que la judicatura sea fuerte y vigorosa.
2. Creación de una sola categoría de juez
Por indicarse en el Memoral Explicativo como una de las razones primordiales para la eliminación de los Jueces de Distrito y Municipales y la creación de una sola catego-ría de Juez —el Juez Superior— la supuesta percepción por la ciudadanía de falta de “igualdad en la justicia” y la necesidad de “igual acceso” a ésta, según estos conceptos los entienden los autores del Plan de Reorganización, he-mos creído importante hacer algunos comentarios sobre el particular.
Quisiéramos hacer constar, de forma categórica, que No compartimos este criterio. Entendemos que la calidad de la justicia y la igualdad con que se administra no depende de que todos los jueces sean de igual categoría, entiéndase por esto jueces que tienen el mismo número de años de expe-riencia profesional(44) para entender en asuntos que impli-can distintos grados de dificultad. Nuestros Jueces de Dis-trito y Municipales están plenamente capacitados para llevar a cabo las funciones propias de su competencia. No existe evidencia empírica que demuestre que hay una in-satisfacción de parte de la ciudadanía sobre este particular. Tampoco hay evidencia de que estos jueces no estén cumpliendo satisfactoriamente con los asuntos que les son encomendados.
A lo sumo lo que refleja, tanto el Memorial Explicativo como el Informe del Comité sobre Reforma Judicial y las *85leyes que se han aprobado sobre este particular,(45) es que en algunos casos se ha manifestado un cierto grado de in-satisfacción por los ciudadanos y abogados usuarios del sis-tema cuando el Juez Presidente se ha visto precisado, en un momento dado por la falta de Jueces Superiores o de Distrito, a designar a un juez de menor jerarquía para atender asuntos que no son de su competencia. La solución a este problema, sin embargo, no es la drástica eliminación de los Jueces de Distrito y Municipales, sino una reevalua-ción de las sedes y/o la creación de nuevas plazas de juez, ya sea de Superior o de Distrito, cuando esto fuese necesario.
Cabe señalar que durante la Conferencia Judicial cele-brada el 7 de abril de 1994, el rechazo al sistema consoli-dado que hoy se propone de parte de las diferentes regiones judiciales fue prácticamente unánime. Los Jueces Admi-nistradores señalaron los diferentes problemas con que se confrontarían las regiones si se implanta el sistema tal y como ha sido concebido.
3. Eliminación del Juez Municipal y creación del Juez Magistrado
La otra innovación importante en el Plan de Reorgani-zación para lograr la consolidación del Tribunal de Pri-mera Instancia es la creación de un funcionario qué aun-que lleva el nombre de juez, ya que se le conocerá como Juez Magistrado, no lo es. Este funcionario, como regla ge*86neral, no podrá ejercer las funciones adjudicativas propias de un juez. Hacemos énfasis en que esta falta de autoridad es relativa, debido a que la institución del Juez Magistrado está plagada de excepciones y en muchas circunstancias contradicciones.
La figura de Juez Magistrado que se estructura en el Plan de Reorganización es complicada, compleja y confusa, e incluye un número considerable de limitaciones y prohi-biciones específicas que dan al traste con el objetivo de sim-plificación y unificación que se persigue.(46) Al inyectarle al proceso judicial la posibilidad de que por falta de autoridad y poder, en otras palabras, falta de jurisdicción, se puedan cuestionar y anular los procedimientos y las determinacio-nes de un funcionario judicial que ostenta, por lo menos en parte, atribuciones de juez, se está restableciendo en nues-tro sistema la problemática que hace más de cuarenta (40) años ya habíamos superado: la jurisdicción limitada. Esta vez se está restableciendo, en su mayor parte, para aten-der ciertos incidentes interlocutorios dentro de un caso. Cabe señalar que uno de los logros más importantes y sig-nificativos que destacan, tanto el American Bar Association como los estados que sirvieron de base al Plan de Re-organización propuesto es, precisamente, el que se eliminaron los problemas que creaban las jurisdicciones li-mitadas, estableciendo tribunales con jurisdicción general.
El inciso (b) del Art. 5.203 del Plan de Reorganización, supra, pág. 40, establece para casos civiles un listado de veintiocho (28) asuntos procesales, la mayor parte de natu-raleza interlocutoria, sobre los cuales el Juez Magistrado no tendrá autoridad, o sea que carecerá de juridicción para “conocer” de estas materias. Aun dentro de esta lista se visualizan excepciones, (ej., Art. 5.203(b)(23), supra). Este inciso autoriza al Tribunal Supremo para que, mediante *87reglamento, pueda modificar y/o eliminar algunas de las prohibiciones o limitaciones allí establecidas. Los incisos (c) y (d) resultan aún más problemáticos. Estos se entrela-zan y modifican, tanto en cuanto a la autoridad concedida a este funcionario, como en cuanto a las limitaciones y pro-hibiciones que se le imponen en los incisos anteriores, a tenor con lo que pueda disponer el Tribunal Supremo me-diante reglamento o por una orden dictada por el Juez Superior a quien esté supeditado el Juez Magistrado.(47) Esto crea una compleja madeja de facultades y falta de autori-dad que, sin lugar a dudas, complicará los casos y creará más problemas de los que se pretenden resolver, teniendo como consecuencia la creación de inevitables retrasos en un ya sobrecargado calendario. Esta probabilidad la han reconocido los autores del Plan de Reorganización al pro-veer en el Art. 3.002(d)(4) para la revisión ante el Tribunal Supremo, mediante auto extraordinario de certificación, de “cuestiones relacionadas con interpretaciones sobre la au-toridad judicial del juez Magistrado y aquellas facultades delegadas a éste por el Juez; así como cualquier cuestiona-miento a la validez o constitucionalidad de la institución de juez auxiliar”. (Énfasis suprimido.) Plan de Reorganización, supra, págs. 8-9.
El Art. 5.203, Parte II, supra, versa sobre la autoridad del Juez Magistrado en casos criminales. Éste presenta, en cuanto a su complejidad, problemas similares a los previa-mente discutidos. En el inciso (a) de este artículo se enu-meran veintiséis (26) incidentes en el proceso criminal en los que puede intervenir el Juez Magistrado y en el inciso (b) se hace una lista de veinte (20) trámites procesales en los que éste funcionario carece de jurisdicción para intervenir. Al igual que en el inciso (b) de la Parte I del Art. 5.203, supra, dentro de los incisos sobre autorización para actuar se crean excepciones. Lo mismo ocurre en cuanto a *88los incisos sobre las prohibiciones. Para añadir a la confu-sión y complejidad del trámite procesal establecido en esta segunda parte del Art. 5.203, los incisos (c), (d), (e) y (£), supra, modifican, tanto la autoridad concedida al Juez Ma-gistrado, como las prohibiciones que se le imponen en los incisos (a) y (b).
No se necesita mucha ponderación para llegar a la con-clusión de que la institución de este funcionario, que es y no es juez, que ejerce funciones judiciales limitadas(48) y carece de jurisdicción en un sinnúmero de asuntos, choca con el eje central del concepto de tribunal unificado de ju-risdicción general. Sin lugar a dudas desvirtúa el proposito del Plan de Reorganización de proveer una estructura simple, al subvertir el objetivo primordial de todo sistema judicial de proveer justicia rápida, económica e igual para todos los ciudadanos. Además, la delegación en este funcio-nario de autoridad para atender y resolver algún asunto crea la situación de percepción de desigualdad que los au-tores del Plan de Reorganización encuentran altamente nociva y que el plan pretende eliminar. (49) Entendemos que la situación que crea el plan, bajo los criterios esbozados por sus autores, es aún peor que lo que existe actualmente, pues el asunto o caso no sólo no lo estaría resolviendo un juez de igual experiencia profesional, sino que quien esta-ría resolviendo ni siquiera es propiamente un juez.
De todo lo antes expuesto surge con meridiana claridad que la institución de Juez Magistrado no puede lograr los *89objetivos del Plan de Reorganización (simplificar los proce-dimientos, lograr la óptima utilización de los recursos y proveer a la ciudadanía “justicia igual”), según este tér-mino es utilizado por los proponentes del Plan de Reorga-nización, que se refiere ajusticia impartida por un juez con igual experiencia profesional. No le vemos virtud alguna a esta institución según está concebida.
Estamos firmemente convencidos de que no se debe crear la institución de Juez Magistrado ni eliminar la fi-gura del Juez Municipal. No albergamos la menor duda de que un estudio empírico refrendaría nuestra convicción de que el Juez Municipal es un eslabón importantísimo y clave en nuestro sistema de impartir justicia. Este es el funcionario judicial con quien el ciudadano usualmente tiene su primer contacto al acudir al tribunal en busca de una solución para los pequeños problemas que surgen de día a día y que necesitan rápida atención y solución para impedir que se conviertan en la semilla de grandes males sociales. Ese ciudadano tiene derecho a que sus quejas y problemas, de tener solución judicial, se las resuelva un juez. Para bien o para mal, la visión de la justicia que en este primer encuentro con el sistema tenga este ciudadano matizará su concepto del sistema de administrar justicia y ejercerá una gran influencia en su determinación de acep-tar o no este medio pacífico de resolver disputas y será el mensaje que le transmitirá a sus conciudadanos.(50)
Si se ha de mejorar la imagen y la calidad de la justicia, hay que mejorar la infraestructura que le brinda apoyo a estos jueces, no eliminarlos y sustituirlos con la figura de un funcionario que no es juez, con todas las atribuciones que esto implica, a pesar de que se le conozca por el nom-bre de Juez Magistrado. Éste es un funcionario cuya auto-ridad no sólo es limitada, sino que está inmersa en una complicada madeja de autorizaciones y prohibiciones.
*90B. Derecho de apelación, tanto en casos civiles como en casos criminales
Para atender la meta de otorgar el derecho de apelación, tanto en casos criminales como en casos civiles, el Plan de Reorganización en el Cap. 4, Arts. 4.001-4.003 crea un tribunal intermedio, el Tribunal de Apelaciones compuesto por veintiún (21) jueces. Plan de Reorganización, supra, págs. 15-22. Luego de analizarlas estimamos que las dis-posiciones sobre este particular están razonablemente en-caminadas a lograr la meta trazada. Sin embargo, cree-mos, según señalara la Asamblea Legislativa en la Exposición de Motivos de la Ley Núm. 11, supra, que la determinación del número de jueces que serían necesarios debería hacerse luego de que se lleve a cabo un estudio de las necesidades proyectadas. 1952 Leyes de Puerto Rico 31.
VI
Consolidación — Creación de una sola sección y competencia unificada
La proyectada eliminación de los Jueces de Distrito y la creación de una sola sección y de una sola categoría de juez, el Juez Superior; el establecimiento de competencias unificadas en cuanto a cuantía, materia y gravedad de de-lito, sin que se consolide también la competencia territorial y se le otorgue a la Rama Judicial injerencia activa en la creación y eliminación de las sedes, no podrá lograr los objetivos que se persiguen.
Al no reconocerle a la Rama Judicial la facultad de de-terminar las sedes, el Plan de Reorganización no podrá lograr su propósito de mayor eficiencia y óptima utilización de los recursos porque adolece del defecto de no reconocerle a la Rama Judicial la facultad de determinar las sedes. Es esta rama la que cuenta con toda la información necesaria para tomar decisiones racionales tomando en cuenta los cambios demográficos y sociales. Ella es quien tiene una *91mejor percepción de lo que hace falta para lograr un fun-cionamiento integral del sistema. Este está determinado por la carga del trabajo, la distribución de los recursos hu-manos, la accesibilidad a través de las rutas de transpor-tación pública, las vías de acceso, las condiciones de las carreteras y el tiempo de recorrido, entre otros.
La participación de la Rama Judicial en el proceso de determinación de sedes es fundamental para cualquier reorganización. A pesar de que es la Rama Judicial la que va a tener las consecuencias administrativas de la creación de las sedes, el plan no provee para que se le dé la partici-pación que corresponde en el proceso. A través del tiempo las sedes se han establecido según la percepción que ha tenido el poder legislativo de las necesidades particulares de algunos municipios, lo cual se ha podido corroborar no es necesariamente lo que requiere el sistema para funcio-nar eficientemente.
El reclamo de esta facultad para la Rama Judicial no es nuevo. En 1974, por ejemplo, el Consejo sobre la Reforma de la Justicia recomendó que se delegara dicha facultad en el Juez Presidente, sujeto a la aprobación por parte de la Asamblea Legislativa, mediante un mecanismo similar al que rige para la adopción de las reglas procesales. Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1. Véase el Informe del Consejo sobre la Reforma de la Justicia de la Comisión para el Estudio de los Tribunales, Vol. 1, 1974, págs. 91-92, según citado en el Informe de la Comisión Asesora del Juez Presidente sobre la Estructura y Funcionamiento del Tribunal de Primera Instancia de marzo de 1987, págs. 48-49. El Informe de 1987, previamente citado, recogió esta recomendación y así fue incluida en el Informe Final sobre Reforma Judicial del Comité de Reforma Judicial y del Tribunal de Primera Instancia de 1994. Apéndice I del Memorial Explicativo.
Téngase presente que la consolidación de tribunales, propuesta en los estudios anteriores, presuponían la parti-*92cipación activa de la Rama Judicial en la determinación de las sedes. El Plan de Reorganización, por el contrario, es-tablece las sedes específicamente por ley y no brinda flexi-bilidad alguna en comparación con el sistema actual. Arts. 5.004 y 9.101 del Plan de Reorganización, supra, págs. 27 y 70. Por el contrario, el lenguaje que utiliza tiende a mayor injerencia legislativa que la que actualmente se ejerce en esta determinación. Aparte de ello, el lenguaje utilizado en cuanto a la reorganización de las sedes es sumamente confuso. Véanse: Arts. 9.001, 9.002, 9.006, 9.007 del Plan de Reorganización, supra, págs. 70-71 y 76-77, y Memorial Explicativo, págs. 12-13, 25-26, 27-30 y 66.
A pesar de que la facultad para fijar las sedes puede hacerse de manera más flexible, sin que sea necesario la consolidación, ya sea la propuesta en este plan o cualquier otro tipo, consideramos que los propósitos que expresa el Plan de Reorganización propuesto sólo se lograrán con efectividad si se otorga a la Rama Judicial la facultad real para reorganizar las sedes.
VII

Recomendación

Por todo lo antes expresado, recomendamos que no se apruebe el Plan de Reorganización tal y como se ha presen-tado a la Asamblea Legislativa.
Sin embargo, si a pesar de todos los problemas que he-mos señalado se determina aprobar una medida de esta naturaleza, por la gran importancia que tiene para el país conservar y fortalecer la estabilidad y confiabilidad de la institución que tiene a su cargo la solución de controver-sias y que sirve de factor legitimador de las otras dos (2) ramas del Gobierno, recomendamos que esta reorganiza-ción se haga primeramente mediante la implantación de un plan piloto experimental en uno de los distritos judicia-*93les que sea representativo, y que sea luego de una evalua-ción de su funcionamiento, con todos los datos empíricos que ésto arrojará, que se tome la determinación de si se debe o no realizar la reforma del sistema en su totalidad. Si no funciona, sólo se desestabilizaría una región judicial, no todo el sistema. Si funciona, al implantarlo en el resto del sistema se tendría el beneficio de una experiencia que facilitará los ajustes necesarios tales como el requerido de-sarrollo de la infraestructura administrativa y la adecua-ción de las facilidades físicas.
Entendemos que el Juez Presidente tiene autoridad para establecer un plan piloto de esta naturaleza en una región judicial, sin que esto menoscabe el concepto de tribunal unificado. Sin embargo, para viabilizar el propuesto experimento habría que otorgarle a la Rama Judicial la facultad de establecer todas las competencias y ofrecerle los recursos para el previo desarrollo de la infraestructura administrativa y de la adecuación de las facilidades físicas.
*94ANEJO I
[[Image here]]
*95ANEJO II
ANALISIS Y COMENTAMOS SOBRE LAS ESTADISTI-CAS PRESENTADAS EN EL INFORME MEMORIAL EXPLICATIVO — PLAN DE REORGANIZACION NUM. 1 DE 1994 — RAMA JUDICIAL

Introducción

Durante varios meses la División de Estadísticas de la Oficina de Administración de los Tribunales (OAT) ha es-tado proveyendo, a solicitud, cuadros estadísticos a los Ase-sores del Gobernador para asuntos de la Reforma Judicial. Estas estadísticas se refieren al movimiento de casos en el Tribunal Supremo, en el Tribunal de Apelaciones y en las salas del Tribunal de Primera Instancia. Algunos de estos datos fueron utilizados por los asesores del Gobernador para sustentar o justificar planteamientos y propuestas so-bre diferentes aspectos considerados en el Plan de Reorga-nización de la Rama Judicial.
Nos preocupa la utilización inadecuada que se ha hecho de estas estadísticas para justificar o sustentar cambios en el sistema judicial. El uso acomodaticio y en ocasiones fa-laz e incorrecto de los datos, distorsiona la realidad y conduce a conclusiones erróneas. Esta situación se evidencia con mayor intensidad cuando se proyecta la carga de tra-bajo que habrá de tener el Tribunal Supremo y el Tribunal de Apelaciones bajo el esquema de organización propuesto.
A fin de aclarar toda esta distorsión presentamos nues-tros comentarios sobre las estadísticas presentadas en el mencionado documento, y las proyecciones sobre casos a presentarse desarrolladas por la División de Estadísticas de la O.A.T.
*96I. Análisis de las estadísticas del Tribunal de Pri-mera Instancia
Se presentan las estadísticas sobre el movimiento de casos en las salas del Tribunal Superior, de Distrito y Municipal. A los fines de sustentar el argumento de que una gran mayoría de la población no se beneficia de la justicia de “mayor calidad”, que según se plantea es la del Tribunal Superior, se destaca a través de todo el análisis el hecho de que el Tribunal de Distrito y Municipal en con-junto resuelven cuantitativamente mas casos que el Tribunal Superior. Sin embargo cuando se presentan las estadís-ticas sobre los casos civiles resueltos en el Tribunal Superior no se toman en consideración los casos de relacio-nes de familia, que son una materia civil y que constituye-ron en el año 1992-93 el 47% de los casos civiles resueltos en ese Tribunal. Los casos civiles resueltos fueron 25,993 y los de relaciones de familia fueron 23,075 para un total de 49,068. (véase cuadro estadístico provisto por la O.A.T., Apéndice 3, pág. 58). Da la impresión de que se quisiera disminuir o minimizar la cifra de casos civiles resueltos en el Tribunal Superior.
Utilizando esos datos incompletos arriban a una rela-ción de casos civiles resueltos en el Tribunal de Primera Instancia, de 3.6 a 1. La interpretación de esto es que por cada caso civil que se resolvió en el Tribunal Superior, se resolvieron 3.6 en los Tribunales de Distrito y Municipal (véase Apéndice 3, Tablas y Gráficas, pág. 15). Haciendo el cálculo correctamente, la relación es de 1.9 a 1.
[[Image here]]
Mas adelante (véase Apéndice 3, pág. 51), utilizando la misma cifra incompleta de casos civiles resueltos en el Tri*97bunal Superior (25,993) y tergiversando el concepto de ca-sos presentados vs. volumen de casos, calculan un por ciento de casos civiles que fueron al Tribunal Supremo me-diante el recurso de revisión civil.
Es importante aclarar que en un movimiento de casos, el volumen de casos representa los casos presentados en un período dado, sumados a los que quedaron pendientes del período anterior. Cuando se habla de demanda por servi-cios judiciales en un período dado, el concepto que debe utilizarse es el de casos presentados y no el de volumen de casos.
Erróneamente se utilizó el concepto de volumen en lu-gar de casos presentados, para concluir que 3.77% de los casos civiles resueltos en el Tribunal Superior fueron ape-lados al Tribunal Supremo, mediante el siguiente ejercicio aritmético:
[[Image here]]
La cifra de 980 constituye el volumen de revisiones ci-viles en el Tribunal Supremo (casos pendientes del año anterior + casos presentados en 1992-93). El cálculo correcto de esta relación es como sigue:
[[Image here]]
622 = revisiones civiles presentadas en el Tribunal Supremo en 1992-93.
49,068 = total de casos civiles resueltos en el Tribunal Superior en 1992-93.
Igualmente ocurre con las apelaciones civiles para las que, utilizando el volumen de apelaciones en lugar de los casos presentados y el número incompleto de casos civiles resueltos en el Tribunal Superior, se concluye que.54% de *98los casos civiles resueltos en el Tribunal Superior, fueron apelados ante el Tribunal Supremo, (véase pag. 53, apén-dice 3). El cálculo correcto es:
[[Image here]]
Del mismo modo se tergiversan las estadísticas para concluir que.88% de los casos criminales resueltos en el Tribunal Superior fueron apelados al Tribunal Supremo. El cálculo correcto es:
[[Image here]]
Para corroboración de las estadísticas del Tribunal Supremo véase Apéndice 3, pág. 85.
II. Análisis de las estadísticas del Tribunal Supremo y proyecciones de la carga de trabajo del Tribunal Supremo y del Tribunal de Apelaciones.
El cálculo de los índices y por cientos anteriormente dis-cutidos no tienen otro propósito que de servir de preámbulo para realizar unas proyecciones de lo que sería la carga de trabajo del Tribunal Supremo una vez se implante la reor-ganización propuesta. Por supuesto, es evidente la inten-ción de magnificar dicha carga de trabajo a fin de justificar la desafortunada sugerencia que sobre el funcionamiento y composición del Tribunal Supremo se plantea en el memorial explicativo, pág. 58, la cual no nos compete discutir en este análisis de las estadísticas.
A. PROYECCION 1
*99Con este ejercicio se proyectan los casos civiles que ten-dría el Tribunal Supremo ante su consideración para el 1994-95, incluyendo las apelaciones civiles y las revisiones civiles. Nuevamente mediante el uso incorrecto de las es-tadísticas y utilizando supuestos totalmente equivocados y carentes de fundamento, se concluye que en el 1994-95, el Tribunal Supremo tendría ante su consideración 5,152 apelaciones civiles, que comparadas con 1,120 que tuvo en 1992-93, equivale a un aumento de 360% o lo que es igual, que aumentará el volumen de casos 4.6 veces.
Veámos en detalle. La fórmula “mágica” para llegar a esa cifra es la siguiente:
X = Y + Y(n), donde:
X = apelaciones civiles que tendrá el Tribunal Supremo ante su consideración en 1994-95.
Y = volumen de apelaciones civiles y revisio-nes civiles en 1992-93.
n = relación de casos civiles resueltos en el Tribunal de Distrito y Municipal VS. los resueltos en el Tribunal Superior.
Así pues:
X = 1,120 + 1,120 (3.6)
X = 5,152
a-Primeramente, en este ejercicio se parte de la base del vo-lumen de casos (1,120) que como mencionáramos anteriormente, equivale a casos presentados en un período dado, sumados a los casos pendientes del período anterior. Esto ciertamente repre-senta los casos que el Tribunal tuvo ante su consideración. Sin embargo, como también mencionamos, las proyecciones sobre la demanda por servicios se basan en los casos presentados (698) y no en el volumen. En esta proyección no solo se está multi-plicando por 3.6 veces los casos presentados, sino también los pendientes del año anterior.
b-En segundo término se adopta un supuesto totalmente desenfocado, introduciendo un elemento que no tiene ninguna re-lación con la propensión a apelar los casos civiles ni con el posible aumento en las apelaciones civiles del Tribunal Supremo. Esta es la relación entre los casos civiles resueltos en el Tribunal de Dis-*100trito y Municipal vs. los resueltos en el Tribunal Superior; cálculo, que dicho sea de paso, está erróneo, ya que no es 3.6, sino 1.9. Este indice es el que se utilizó para calcular el aumento en las apelaciones civiles, lo cual es totalmente incorrecto.
c-Se asume que una vez se consolide el Tribunal de Primera Instancia e instituido el derecho de apelación en casos civiles pro-venientes del Tribunal de Distrito y del Tribunal Municipal, “cabe esperar que el número de apelaciones civiles aumente dramáticamente”. Este es un argumento fácilmente debatible por las siguientes razones:
1. Actualmente existe el derecho de apelación civil del Tribunal de Distrito y del Tribunal Municipal al Tribunal Superior. En el año 1992-93, se apelaron 155 casos civiles al Tribunal Superior lo que impbca un 0.2% del total de casos civiles resueltos en el Tribunal de Distrito y el Tribunal Municipal (94,211).
2. Esta es una cifra sumamente discreta, tomando en cuenta que la apelación en el Tribunal Superior es mas accesible ya que es mas económica que en el Tribunal Supremo. Aún cuando se consolide el Tribunal de Primera Instancia y no haya diferencias en la competencia determinadas por la cuantía, siempre habrá casos de menor cuantía, que son los que actualmente se atienden en el Tribunal de Distrito y Municipal. ¿Estaría el ciudadano dispuesto a apelar al Tribunal Supremo con esos casos de menor cuantía cuando probablemente ganando, pierda?. ¿Cabría entonces suponer, que aumentarán “dramáticamente las apelaciones civiles del Tribunal de Distrito y Municipal?. No parece muy probable.
Cabe concluir que la proyección de 5,152 apelaciones civiles en el Tribunal Supremo no solo es una cifra exage-rada sino que la metodología y supuestos utilizados care-cen de validez científica.
B. PROYECCION 2
Con este ejercicio se proyectan las apelaciones crimina-les que tendría ante sí el Tribunal Supremo para el 1994-95. Nuevamente mediante el uso incorrecto del con-cepto volumen en lugar de casos presentados y fundamen-tado en supuestos de cuestionable validez se proyectan 722 apelaciones criminales lo que implica un aumento de 90% en el volumen de apelaciones criminales como producto de los casos que ahora se resuelven en el Tribunal de Distrito.
Se aduce nuevamente que producida la consolidación e instituido el derecho de apelación en todo tipo de caso cri*101minal proveniente del Tribunal de Distrito, “cabe esperar que el número de apelaciones criminales aumente dramáticamente”.
Esta es una apreciación de bases incorrectas ya que ac-tualmente existe el derecho a apelación de todos los casos criminales.
La realidad es que durante el año 1992-93 se apelaron 170 casos criminales del Tribunal de Distrito al Tribunal Superior, lo que equivale a un 0.44% del total de casos criminales resueltos en el Tribunal de Distrito. Por otro lado se apelaron, no 380 casos como se dice en la explica-ción de la proyección, ya que esta cifra es el volumen de casos, sino 109 casos criminales, (41 en el Tribunal Supremo y 68 en el Tribunal de Apelaciones) lo que equivale a.25% de los casos criminales resueltos en el Tribunal Superior. En total, en el año 1992-93 se apelaron 279 casos criminales, o sea, 0.34% del total de 81,727 casos crimina-les resueltos en el Tribunal de Primera Instancia. Conside-ramos poco probable que la propensión a la apelación en los casos criminales aumente dramáticamente como se asume en el documento de referencia. Las mismas conside-raciones de costo que mencionamos anteriormente, aplica-rían en esta situación.
C. PROYECCION 3
Con este ejercicio se proyectan los recursos de Certiorari que se presentarían en el propuesto Tribunal de Apelacio-nes en el 1994 — 95.
Tal cual ha sido la tónica a través de todos los ejercicios, en éste también se toma como base el volumen de recursos de Certiorari (760) en el Tribunal Supremo en el 1992 — 93. Lo correcto sería tomar los casos presentados que ascendie-ron a 488, mas los presentados en el Tribunal de Apelacio-nes, para un total de 961.
Para la proyección se dividió el volumen de recursos de Certiorari entre 1.16, que es la relación entré casos pen-*102dientes del Tribunal Superior y los casos pendientes en el Tribunal de Distrito.
Al igual que en la Proyección 1, se utilizó un supuesto desenfocado ya que el exceso de casos pendientes de un tribunal sobre otro, no tiene nada que ver con la propen-sión a presentar un recurso de Certiori en el Tribunal de Apelaciones.
III. Proyecciones de la División de Estadísticas de la OAT sobre los casos a presentarse en el Tribunal Supremo y en el propuesto Tribunal de Apelaciones:
Las proyecciones realizadas para calcular los casos que se presentarían en el Tribunal Supremo y en el Tribunal de Apelaciones están basadas en la experiencia obsevada du-rante los últimos cuatro años.
Metodología:
1. En aquellos recursos como las apelaciones criminales de casos resueltos tanto en el Tribunal Superior como en el de Dis-trito, apelaciones civiles de casos del Tribunal de Distrito y revi-siones civiles se obsevó la relación (proporción) con los casos re-sueltos del Tribunal apelado. En vista de que la relación mantiene una tendencia estable se promedió y se obtuvo una re-lación (proporción promedio) para el año de la proyección (1994-95).
2. Se proyectó la cifra de casos resueltos (criminales y civi-les) en el Tribunal Superior y Tribunal de Distrito y se le aplicó la relación correspondiente obtenida en el paso núm. 1. (véase tabla I) La proyección de los casos resueltos se obtuvo de la siguiente forma:
a-Se proyectaron los casos a presentarse por asunto y por sección del Tribunal por el método de regresión.
b-Se proyectaron Indices de Resolución esperados conforme la experiencia observada en años anteriores.
c-Se obtuvieron los casos a resolverse, multiplicando el In-dice de Resolución por los casos a presentarse.
El análisis de regresión se utiliza para determinar la forma probable de la relación entre dos variables con el objetivo final de predecir el valor de una de éstas.
En nuestro caso, se utilizaron dos variables; X (años fiscales) y Y (casos). Dado el comportamiento probable de la relación entre nú-*103mero de casos y los años fiscales anteriores, se proyectó el com-portamiento de los casos para el año 1994-95.
3. Otros recursos como Revisiones Administrativas, Certio-rari, Apelaciones civiles, (que envuelven cuestión constitucional), Revisiones bajo Leyes Especiales y Recursos de Jurisdicción original se proyectaron por el método de regresión.
4. Otros recursos en los que los valores observados son tan mínimos que incluso hay años donde no hay observaciones, se mantuvo la misma cifra que en 1992-93.
En estas proyecciones no se consideraron los recursos de Certiorari por:
•sentencias del Tribunal de Apelaciones
•resoluciones, ordenes y providencias del Tribunal de Apelaciones.
Tampoco se consideró el impacto (en las apelaciones ci-viles de casos del Tribunal Superior) que pudiera tener el hecho de que se instituya la apelación civil, como derecho. Por las consideraciones de costo que mencionamos ante-riormente, este impacto no debería ser significativo.
Los resultados de estos ejercicios se presentan en la Tabla II (Tribunal Supremo) y Tabla III (Tribunal de Apelaciones).
Aunque la proyección de casos a presentarse para el 1994-95 en el Tribunal Supremo arroja una cifra de 1,571, esta cifra podría ser mayor, toda vez que algunos renglones no se pudieron proyectar (véase notas en el Tabla II). Sin embargo se descarta que el número de recursos a presen-tarse se magnifique de la forma que se presenta en el do-cumento del Ejecutivo.
Preparado por: División de Estadísticas, Administración de Tribunales
29 de abril de 1994
*104TABLA I PROTECCION DE CASOS A PRESENTARSE EN EL TRIBUNAL SUPREMO RECURSOS SELECCIONADOS
[[Image here]]
*105TABLA II CASOS PRESENTADOS POS RECURSO aRos SELECCIONADOS
[[Image here]]
*106TABLA III TRIBUNAL DE APELACIONES CASOS A PRESENTARSE
[[Image here]]
*107ANEJO III
[[Image here]]
*108[[Image here]]
*109[[Image here]]
*110[[Image here]]
*111[[Image here]]
*112[[Image here]]
*113[[Image here]]
*114[[Image here]]
*115[[Image here]]
*116[[Image here]]
*117[[Image here]]
*118[[Image here]]
*119[[Image here]]

 Dividimos el análisis en esta ponencia del modo siguiente: I. Antecedentes inmediatos, págs. 5-7; II. Memorial Explicativo, (premisas erróneas y limitaciones), págs. 8-10; III. Falacias de la consolidación', págs. 11-13; Tabla comparativa bene-ficios, pág. 13; Símil competencia con servicios hospitalarios, pág. 16; Demagogia argumento justicia segunda categoría, págs. 17-18; Tabla niveles adjudicativos, pág. *518; IV. Interrogantes constitucionales de la consolidación, págs. 18-22; V. Gran mito de la consolidación: una sola categoría de Juez de Primera Instancia, pág. 22; Juez magistrado, pág. 23; ¿Es realmente Juez?, pág. 23; Tabla equivalencia funciones, pág. 25; Juez Municipal y Juez Magistrado, págs. 26-28; Anomalía adjudicativa, págs. 29-30; Alternativas — Crear veinte (20) plazas de Jueces Superiores y diez (10) de Distrito, pág. 30; VI. Consolidación es sólo un experimento de Estados Unidos, págs. 30-32; VII. Consolidación agrava los problemas administrativos y adjudicativos, págs. 32-34; VIII. Consolidación no mejora proceso administrativo, págs. 34-35; IX. La consolidación es contraria al principio jerarquía de los Jueces, págs. 35-36; X. La consolidación debilita tradicional carrera judicial, pág. 36; XI. Costos exorbitantes de la consolidación, págs. 36-37; XII. La consolidación crea jueces de categorías inferio-ridad económica, págs. 37-38; XIII. Consolidación compromete futuras legislaturas, pág. 38; XIV. Otros señalamientos de importancia, pág. 38; Función jueces comisiones electorales, págs. 38-39; Objeciones restaurar derecho apelación civil, págs. 39-42; XV. Aumento número Jueces Tribunal Supremo, objeciones, págs. 42-45; XVI. Con-clusiones, págs. 45-47.


 En este sentido, una vez aclaremos la verdadera condición del Juez Magis-trado, veremos que es cuestionable que la Asamblea Legislativa pueda imponerle al Juez Presidente restricciones a esa facultad constitucional de asignar jueces. La Asamblea Legislativa debe cobrar conciencia de que este tipo de disposiciones son *12directivas, no mandatorias.


 En lo pertinente dispone:
“Los términos de los cargos de los demás jueces se fijarán por ley y no podrán ser de menor duración que la prescrita pai'a los cargos de jueces de igual o equiva-lente categoría existentes en la fecha en que comience a regir esta Constitución.” (Én-fasis suplido.) Art. V, See. 8, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 360.


 “Desde otro punto de vista, se habla del juez como magistrado y como funcionario. A pesar de la nomenclatura legal, el juez es también un funcionario, en tanto desempeña,' en virtud de una designación especial por quien constitucional-mente está legitimado para ello, una función del Estado consistente en administrar justicia.” J.A. Garrone, Diccionario Jurídico Abeledo-Perrot, Buenos Aires, Ed. Abe-ledo-Perrot, 1986, T. II, pág. 363. Véase, además, R. Guillien y J. Vincent, Dicciona-rio Jurídico, Bogotá, Ed. Temis, 1986, págs. 222-226 y 241.


 Todo lo cual nos hace pensar que ocasionalmente “[e]l jurista, como el filósofo, combinan las palabras, las ensamblan y, a veces, sin proponérselo, inventan un li-naje de monstruos; pese a su esfuerzo para revestir la palabra con un significado suficiente, con una túnica de luz. El lenguaje se hace sibilino. La obra, parece de alquimistas. Al final, sólo podemos comprender, aquello que tiene sus larvas en la propia conciencia”. Iglesias Corral, op. cit, pág. 67.


 Dicho Comité de Reforma Judicial estuvo presidido por el Ex Juez Asociado de este Tribunal, Hon. Carlos Irizarry Yunqué, y compuesto por: el Presidente del Colegio de Abogados de Puerto Rico, Ledo. Carlos R. Noriega Rodríguez; los Decanos de las Escuelas de Derecho, los licenciados Antonio García Padilla, Carlos E. Ramos González y José I. Irizarry Yordán; cuatro (4) distinguidos miembros de la judicatura puertorriqueña, Honorables Ygrí Rivera de Martínez, Gilberto Gierbolini Rodríguez, Aurelio Gracia Morales y Reinaldo Franqui Cario; cinco (5) distinguidos miembros de la profesión, los licenciados Héctor Reichard de Cárdona, Virgilio Ramos González, José M. Biaggi Junquera, Samuel T. Céspedes y Rafael J. Torres Torres; y por un distinguido profesional, en representación del interés público, el Sr. Pedro A. Galarza.


 El preámbulo del artículo —Sanger, The Challenger Disaster: A Case of Discouraged "Feedback” from Engineers Tell of Punishment for Shuttle Testimony, The New York Times Co., 11 de mayo de 1986— expresa lo siguiente:
“Many organizations discourage feedback and learning especially when powerful members become committed to the achievement of predetermined goals at almost any cost. One of the most famous recent examples is found in the case of the ill-fated space shuttle, Challenger. In the following article, David Sanger of the New York Times gives us a glimpse of aspects of the corporate culture, power politics, and misinformation systems that lay behind the disaster on 28 January 1986.”


 Resulta importante señalar que al rendir su Informe Final, el Comité de Reforma Judicial no tuvo el beneficio de contar con el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994 (en adelante Plan de Reorganización). Éste tampoco estuvo disponible cuando se celebró la Conferencia Judicial.


 T.A. Henderson y C.M. Kerwin, The Changing Character of Court Organization, 7 Just. Sys. J. 449 (1982).


 S. Carbon, L. Berkson y J. Rosenbaum, Court Reform in the Twentieth Century: A Critique of the Court Unification Controversy, 27 Emory L.J. 559-560 (1978); R. Pound, The Causes of Popular Dissatisfaction with the Administration of Justice, discurso ante la convención anual del American Bar Association en St. Paul, Minnesota de 29 de agosto de 1986, reproducido en 20 J. Am. Jud. Soc’y. 178 (1987); R. Pound, Organization of Courts, Boston, Ed. Little, Brown and Co., 1940, págs. 247-294.


 Carbon y Rosenbaum, supra, pág. 560 esc. 4.


 Lawson, State Court System Unification, 31 Am. U. L. Rev. 273, 274 (1982); T.A. Henderson y C. Kerwin, Structuring Justice: The Implications of Court Unification Reforms, Washington, D.C., Department of Justice, 1984, pág. 4.


 J.A. Gazell, The Future of State Court Management, N.Y., Kenikat Press Corp., 1978, págs. 6-7.


 Gazell, op. cit., págs. 7-8; y, para un análisis sobre los grados y patrones de unificación de los estados de la nación americana, véanse las págs. 10-23. Véase, además, Lawson, supra, pág. 275 esc. 6.


 K.G. Pankey, The State of the Judiciary (The Book of the States), Kentucky, The Council of State Governments 1992, Vol. 29, pág. 210.


 Pankey, op. cih, pág. 213; Henderson y Kerwin, supra, págs. 84-86 esc. 6.


 C. Delgado Cintrón, Antecedentes históricos de la reforma judicial de I960 en Puerto Rico, 31 Rev. C. Abo. P.R. 283, 303 (1970). Véase, además, J. Trías Monge, El Sistema Judicial de Puerto Rico, Río Piedras, Ed. Universitaria, 1978.


 Trías Monge, op. cit., pág. 118 esc. 11.


 lyjas Monge, op. cit., pág. 117.


 Trías Monge, op. cit., págs. 157-184. Véanse, también: Reorganización del Tribunal de Primera Instancia, Oficina de Administración de los Tribunales, 1985; Consideraciones en Torno a Posibles Cambios en la Estructura y Funcionamiento de los Tribunales, 1986; Informe de la Comisión Asesora del Juez Presidente sobre la Estructura y Funcionamiento del Tribunal de Primera Instancia, marzo 1987; La Independencia Judicial en Puerto Rico, Secretariado de la Conferencia Judicial, 1988, y las Leyes, Núm. 92 de 5 de diciembre de 1991 (4 L.P.R.A. sees. 35, 61,121(a), 181(a), 191 y 301) y Núm. 21 de 10 de junio de 1992 (4 L.P.R.A. secs. 1, 35, 37, 61-6la, 121, 191, 231(a)-231(d)).


 íd.


 Acompañamos como Anejo I una tabla comparativa de los sistemas judicia-les y las condiciones prevalecientes en los estados de Connecticut, Minnesota, Dakota del Norte, Washington, D.C. y Puerto Rico.


 Minn. Stat. Ann. sec. 480.01.


 Minn. Stat. Ann. sec. 480A.01.


 Minn. Stat. Ann. sec. 484.01.


 Minn. Stat. Ann. sec. 480.13.


 Minn. Stat. Ann. secs. 493.01-493.04, derogados por Leyes 1983, C. 20, see. 1, efectivo 7 de abril de 1983.


 Minn. Stat. Ann. sec. 484.011.


 Minn. Stat. Ann. secs. 488A.01-488A.34.


 Minn. Stat. Ann. secs. 494.01-494.04.


 Minn. Stat. Ann. secs. 491A.01-^491A.03.


 N.D. Code Ann. secs. 27-01-01 y 27-05-06 (1974).


 N.D. Code Ann. sec. 27-02-05.1 (1974).


 Véanse: N.D. Code sec. 27-01-26-26; Hon. B.E. Bohlman, Court Unification for North Dakota-Shiboleth or Reality?, 66 N.D. L. Rev. 1 (1990); Hon. F.L. Racek, The Present Ad Hoc Commission Unification Plan, 66 N.D. L. Rev. 35 (1990).


 Voorhees, The District of Columbia Courts: A Judicial Anomaly, 29 Cath. U.I. Rev. 917 (1980).


 Voorhees, supra.


 D.C. Code secs. 11-101 a 11-2504 y 23-101 a 23-1705 (1992).


 D.C. Code sec. 11-902 (1992).


 D.C. Code sec. 11-1301 (1992).


 D.C. Code sec. 11-102 (1992).


 D.C. Code sec. 11-102 (1992).


 D.C. Code sec. 11-1703 (1992).


 Henderson y Kerwin, supra, págs. 28-29 esc. 6.


 Existen algunas diferencias entre el contenido del Memorial Explicativo y el proyecto de ley sobre la reorganización de la Rama Judicial que fue sometido a la Asamblea Legislativa. En el memorial estas diferencias no se señalan como enmien-das al mismo, por lo cual suponemos que serán objeto de discusión en el trámite de aprobación de dicha medida.


 De igual falla adolece el Informe Final de la Reforma Judicial del Comité de Reforma Judicial y Administración de los Tribunales por razón del corto período de tiempo que tuvieron los miembros de dicho comité para realizar su encomienda.
En lo que respecta al Plan de Reorganización, aparentemente lo que hizo la Oficina del Gobernador fue realizar un análisis de los estándares establecidos por la American Bar Association (A.B.A.) para la reorganización de los tribunales aproba-dos en 1974 y complementarlo con estudios sobre los desarrollos ocurridos en las jurisdicciones norteamericanas donde se han llevado a cabo reformas en los sistemas judiciales, en particular, el estado de Connecticut; utilizar algunos estudios e infor-mes previos sobre la Rama Judicial de Puerto Rico, que tampoco estaban fundados en estudios empíricos, y usar incorrectamente algunas estadísticas de la Oficina de Administración de los Tribunales. Véase Anejo II.


 Independientemente de que estos problemas resulten ser meras alegaciones conclusorias sin data empírica que las sostenga, examinaremos el Plan de Reorgani-zación para determinar si lo que se propone va encaminado a resolver los problemas que se señalan.


 El Comité de Reforma Judicial, por el corto tiempo del que dispuso, tampoco contó con estudios empíricos para apoyar estas observaciones. Sin embargo, la vasta experiencia de los distinguidos miembros del comité en cuestiones judiciales y el hecho de que contaron con la colaboración de la Administración de los Tribunales nos mueve a brindarle a estas observaciones un gran peso.


 Para entender mejor nuestro análisis, hemos preparado una tabla compa-rativa que refleja la estructura actual de la Rama Judicial, los cambios que el Plan de Reorganización propone, los objetivos que se persiguen y si los cambios propuestos los logran o no. Véase Anejo III.


 Con el propósito de que por lo menos surja con mayor claridad la intención de crear un tribunal de una sola sección, hacemos la siguiente sugerencia, sin que se entienda que con ello estamos endosando favorablemente su creación.
En el Plan de Reorganización todo lo que hay que decir es que el Tribunal Superior tendrá jurisdicción general sobre todo caso y controversia que surja dentro de la demarcación territorial de Puerto Rico, con excepción de aquellos que, por disposición específica de ley, sean de la jurisdicción exclusiva de otro foro. También tendrá jurisdicción sobre aquellos otros casos y controversias que, aunque no hayan surgido dentro de nuestra demarcación territorial, por disposición expresa estatuta-ria se les confiera jurisdicción. Los casos se tramitarán en el Tribunal de Primera Instancia de acuerdo con las normas que sobre competencia adopte el Tribunal Supremo.
En cuanto al inciso (7) del Art. 5.003 del Plan de Reorganización, supra, pág. 24, aun si se decidiera conservar en la ley el listado, que consideramos innecesario y que se presta a confusión, habría que atemperarlo. En Puerto Rico, constitucionalmente los tribunales sólo pueden entender en casos y controversias y no en todo tipo de asuntos. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).


 Al enfocar un problema que no existe en nuestra jurisdicción, tanto el Memorial Explicativo como el Plan de Reorganización sometido a la Asamblea Legisla-tiva discuten y definen lo que significa la “experiencia profesional” que hay que to-mar en cuenta al determinar si un abogado posee las cualificaciones que se requieren para ser nombrado Juez. En el Art. 1.002(a) del Plan de Reorganización, súpra, pág. 1, se define como aquella que se adquiere luego de haberse graduado de abogado. Hemos consultado con la Oficina de Administración de los Tribunales y allí nos in-formaron que de sus récord surge que a todos los abogados que han sido nombrados para ocupar el cargo de juez, con excepción de los Jueces de Paz que podían ser legos, siempre se les ha requerido que reúnan las cualificaciones que ahora se establecen en el Art. 1.002(a), supra.


 La Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. secs. 1, 2n, 35, 37, 61an, 301), entre otras cosas, reconoció la facultad constitucional del Juez Presidente del Tribunal Supremo para designar administrativamente a un juez del Tribunal de Distrito para ejercer funciones de juez superior o a un juez municipal para ejercer funciones de juez de distrito, dispuso para compensar administrativamente al juez cuando la designación durase más de treinta (30) días y limitó estas designaciones administrativas al término de un (1) año.
La Ley Núm. 20 de 26 de mayo de 1982 (4 L.P.R.A. see. 213) dispuso para la ampliación de los poderes de los jueces municipales. En la Exposición de Motivos de dicha ley se expresó que el propósito de ampliar estas facultados era “aprovechar la preparación y experiencia de estos jueces, a la vez que se logra gradualmente el establecimiento de Tribunales Municipales”. 1982 Leyes de Puerto Rico 44. Esta ley también reconoció la autoridad del Juez Presidente para designar jueces municipales para actuar como jueces de distrito.


 El Plan de Reorganización al crear y reglamentar la institución de Juez Magistrado, por la cantidad de referencias y contra referencias de unas disposiciones a otras y a otras leyes, se asemeja y nos recuerda legislaciones innecesariamente complicadas que parecen estar hechas para que nadie las entienda.


 En el inciso (d) por error se hace mención al inciso (I), cuando en realidad se tiene que estar refiriendo al inciso (a).


 Resulta curioso que el Juez Magistrado que crea el Plan de Reorganización, en ocasiones resulta tener menos autoridad que el Secretario del Tribunal, quien, a tenor con lo dispuesto en la Regla 45.2(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, bajo las circunstancias allí dispuestas, tiene autoridad para dictar sentencia y adju-dicar la controversia.


 Por ejemplo, a pesar de la gran importancia que revisten los asuntos trata-dos en la Ley de Protección a Menores, Ley Núm. 75 de 28 de mayo de 1980, según enmendada, 8 L.P.R.A. see. 401 et seq., y en la Ley para la Prevención e Intervención con la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. seo. 601 et seq.), el Plan de Reorganización le da autoridad a este funcionario, que ni siquiera es juez, a pesar de su nombre, para “considerar, atender y resolver” lo que allí se dispone. Art. 5.203(f)(3) y (4), supra.


 Acompañamos como Anejo IV la tabla comparativa de las funciones y los deberes de los jueces municipales y los jueces auxiliares.